 BREDE, INC. 71Brede, Inc. and Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag and Bunting Decorators Union, Local 17U, affiliated with United Steelworkers of America, AFLŒCIO, CLC.   Brede, Inc. and Dan Brady  United Food and Commercial Workers Union, Local 653 (Freeman Decorating Company) and Dan Brady. Cases 18ŒCAŒ13968, 18ŒCAŒ14373, 18ŒCAŒ14361, and 18ŒCBŒ3724 August 24, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On August 14, 1998, Administrative Law Judge John H. West issued the attached decision.  Respondents Brede, Inc. (Brede), and United Food and Commercial Workers Union, Local 653 (Local 653), each filed excep-tions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified,2 to adopt the remedy as amended, and to adopt the recommended Order as modified3 and set forth in full below.                                                                                                                      1 Respondent Local 653 has implicitly excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 263 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 We have made two modifications to the judge™s conclusions of law. Consistent with sec. 3 of this Decision, we have deleted Conclu-sion of Law par. 9 and renumbered the subsequent conclusions of law accordingly.  Second, to conform Conclusion of Law par. 11 (now 10) to the violations pled, litigated, and established, and consistent with the judge™s analysis, we have modified that paragraph to provide that Re-spondent Local 653 also violated Sec. 8(b)(1)(A) by failing and refus-ing to refer Daniel Brady, Dan Mulligan, Leverett Covington, and Don Jacobson to employment for Freeman Decorating Company (Freeman).  The following replaces par. 11 of the judge™s decision. 10.  By, since on or about June 2, 1996, until about July 22, 1997, failing and refusing to refer Daniel Brady, Dan Mulligan, Leverett Covington, and Don Jacobson for employment with Freeman because the employees supported Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag and Bunting Decorators Union, Local 17U, affiliated with Steelworkers of America, AFLŒCIO, CLC (Local 17U) and/or complained about UFCW, Local 653™s operation of its referral system, UFCW, Lo-cal 653 has been attempting to cause and is causing an employer to discriminate against its employees in violation of Sec. 8(a)(3) of the Act in violation of Sec. 8(b)(2) and (1)(A) of the Act. 1. Respondent Brede excepts to the judge™s finding that it violated Section 8(a)(5) and (1) by implementing changes in its procedures for hiring unit employees.4  To the extent that the judge found that Brede made certain unilateral changes to the way the referral system oper-ated, we agree that those changes were unlawful.5  We also adopt the judge™s further finding that Brede™s unilat-eral act of taking the ﬁhall callﬂ6 away from Local 653 and bringing it in-house was itself an unlawful unilateral change. A. Relevant Facts Brede is engaged generally in supplying decorator la-bor to trade show and convention promoters, and em-ploys approximately 25 ﬁregular decorators.ﬂ  When the number of decorators needed on a show exceeds Brede™s pool of ﬁregulars,ﬂ Brede hires ﬁextras.ﬂ  Local 653 represents Brede™s ﬁregulars.ﬂ  Local 653 does not repre-sent the ﬁextras,ﬂ but previously negotiated their wage rate into the regulars™ contract.7  For over 30 years, Brede hired extras in-house.  However, during the 1991 con-tract negotiations, Brede agreed to let Local 653 establish and operate a referral system for extras.  During subse-quent negotiations for a successor contract, the extras became concerned that Local 653 was sacrificing their wage rate to bolster the regulars™ wage rate and sought union representation.  On September 18, 1995,8 Steel- 3 We will modify the judge™s recommended Order in accordance with our recent decision  in Ferguson Electric Co., 335 NLRB 142 (2001). 4 Respondent Brede did not except to the judge™s findings that it also violated Sec. 8(a)(5) and (1) by: (1) substantially increasing its reliance on sources of unit employees other than its traditional list of on-call employees; (2) substantially increasing its use of nonunit employees to perform unit work; and (3) refusing to treat an employee as a unit member and using that employee, rather than senior unit employees, to perform unit work at lower wages than those paid unit employees.   5 The judge found that after Brede took the system back in-house, it relied on subjective (Mike Johnson™s assessment of an individual™s ﬁknown qualificationsﬂ), rather than objective (longevity-based) criteria in hiring.  The judge further found that, given this change from objec-tive to subjective criteria, extras would not be able to determine whether they were being discriminated against.  Brede also changed the hiring procedure by:  changing the call-in hours, shifting the burden of calling from the hall call operator to the employees, not using an an-swering machine, and penalizing employees for requesting time off.  All of these procedural changes made it harder for certain employees to obtain work. 6 The judge appears to use the term ﬁhall callﬂ interchangeably with referral system. 7 The judge notes that Local 653 included in its contract the wage rate for the unrepresented extras.  Brede President William Casey testi-fied, without contradiction, that Local 653 negotiated with Brede over the extras™ wage rate. 8 Unless otherwise indicated, all dates are in 1995. 335 NLRB No. 3  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72workers Local 17U (Local 17
U), was certified as the 
extras™ exclusive bargaining 
representative.  Local 17U 
immediately requested bargaining with Brede and re-
quested that ﬁall labor calls [or] requestsﬂ for extras be 
handled by Local 17U. 
On September 29, the parties met and exchanged some 
proposals and documents, including copies of a labor 
agreement used in Chicago, Illinois, and the Union™s 
pension and welfare plans.  The parties also briefly dis-
cussed the referral system.  The representatives of Local 

17U explained that the Union™s referral plan worked by 
seniority and Brede™s attorney
, Joe Nierenberg, indicated 
that Brede used a call-in system under which employees 

would call or be called and then assigned work.  A sec-
ond negotiating session was planned for October 24.  
Shortly after the September 29 
meeting, an internal juris-
dictional issue arose within
 the Steelworkers Interna-
tional between District 11, th
e Steelworkers District cov-
ering Minnesota, and District 
7, the Steelworkers District 
covering Illinois.
9 By letter dated October 10, Nierenberg stated that 
Brede™s president, William Ca
sey, agreed with Local 
17U that the referral system
 ﬁrequires substantial re-
form,ﬂ but noted that Casey had intended to return to the 

company-directed referral system that had previously 
existed.  Accordingly, Nierenberg stated that Brede did 
not agree ﬁto implement the union referral program on an 

interim basisﬂ and that ﬁif the union wishes to discuss 
this matter further, it should be addressed at the confer-
ence of principals on October 24, 1995.ﬂ   
Subsequently, Local 17U™s attorney, Jack Cerone, had 
a telephone conversation with Nierenberg.  During this 
conversation, Cerone gave Nierenberg an update on the 
jurisdictional dispute and indicated that negotiations 
would have to be put on hold.  Nierenberg agreed to a 
postponement of the October 24 bargaining session.  
Nierenberg indicated that Bred
e wanted to take the refer-
ral system in-house.  Cerone responded that it was Local 
17U™s position that the referral system was one of its 
major proposals and that it was not waiving its position 
on the referral system.  By letter dated October 25, Nier-
enberg advised Cerone of Brede™s willingness to con-
tinue negotiations with the exclusive bargaining repre-
sentative of the extras.  District 11 requested a meeting 
with Brede, which Brede refu
sed, noting that Local 17U 
                                                          
                                                           
9 As noted in the judge™s decision, at issue was a geographic ques-
tion between the Districts since th
e boundaries of Local 17U did not 
come all the way to Minnesota.  By the end of December 1995, the 
Districts reached an agreement that
, since the decorator business was 
different than what was customaril
y handled by the Steelworkers Lo-
cals and Local 17U did decorator work, Local 17U could continue 

negotiations with companies in the Minnesota area. 
had been certified as the ex
clusive bargaining representa-
tive.   
On December 1, Brede took the referral system in-
house.  Brede gave no noti
ce to the affected employees 
of its actions, relying instead on ﬁword-of-mouthﬂ to 
spread the news.  Although 
Brede had informed Local 
17U that it contemplated a retu
rn to an in-house referral 
system, Brede made no specific proposal to the Union 
detailing how such a system would operate, nor did 
Brede indicate with any specificity when it intended to 
implement such a change. 
B.  Analysis 
The judge found that Brede did not demonstrate the 
existence of circumstances th
at required it to implement 
an in-house referral system at the time it did.  The judge 

further found that Brede did not provide Local 17U with 
adequate notice and an opportunity to bargain over this 
change.  As discussed below,
 we agree with the judge 
that Brede violated Section 8(a)(5) by unilaterally taking 
the referral system in-house. 
On Local 17U™s certif
ication, Brede had a statutory ob-
ligation to provide notice and an opportunity for bargain-

ing with Local 17U before making any changes in the 
existing terms and conditions of employment of the ex-
tras.  Unilateral changes such as those made by Brede are 
permitted only by impasse on overall contract negotia-
tions, waiver, or exigent circumstances.  
RBE Electronics 
of S.D.,
 320 NLRB 80 (1995).  Here, there is no claim of 
impasse.  We agree with the j
udge that there has been no 
waiver by the Union.  Local 17U never ceased objecting 

to Brede taking the referral system in-house and never 
ceased requesting that Brede bargain over this issue.  We 
further find, in agreement with
 the judge, that Brede has 
failed to establish an economic exigency justifying its 

unilateral action. 
Our dissenting colleague sugges
ts that, due to the hold 
in negotiations, there was effectively no bargaining rep-

resentative and, since it was facing ﬁliability, customer 
dissatisfaction, and bad relations with Local 17Uﬂ by 
continuing to use the Local 653 referral system,
10 Brede  10 With regard to these ﬁrisksﬂ faced
 by Brede, we agree that they 
may have led to Brede™s desire to alter the existing referral system, but 
we do not find them so compelling as to justify Brede™s unilateral ac-
tion.  Cf. 
Vincent Industrial Plastics,
 328 NLRB No. 40 (1999) (no 
showing that exigent circumstances 
required unilateral action), enfd. in 
relevant part 209 F.3d 727 (D.C. Cir. 2000).  Brede™s liability concern 
was speculative at best.  The judge found that Brede President William 
Casey™s testimony regarding customer dissatisfaction was uncorrobo-
rated and that the record contained 
no evidence of the magnitude of the 
problem, when it started, how 
long it had been going on, who was 
involved, and why it could only be 
remedied by taking the referral 
system in-house.  Finally, if as our dissenting colleague suggests, Brede 
risked bad relations with Local 17U by continuing to use Local 653™s 
 BREDE, INC. 73was somehow privileged to act unilaterally.  The dissent 
elevates a temporary hold in negotiations due to an inter-
nal union matter into a complete inability of Local 17U 
to function as the bargaining representative of the extra 
employees.  Contrary to our dissenting colleague, we do 
not find that the parties™ agreement to a temporary hold 
in negotiations is a license to make unilateral changes in 

terms and conditions of employment. 
Local 17U sought a temporary delay in negotiations 
while it resolved an internal union jurisdictional dispute.  
Local 17U did not disclaim interest in the unit, and it 
gave no indication that it was unable to bargain on its 
behalf.  In fact, during the conversation regarding post-
ponement of the October 24 bargaining session, Local 
17U reiterated its position that the referral system was a 

major issue and it was not waiving its position.  Brede 
neither objected to the hold on negotiations, nor gave any 
indication that the referral sy
stem was a pressing concern 
that needed to be addresse
d immediately.  Even assum-
ing that Brede™s concern over the referral system in-
creased during the hiatus in negotiations, Brede never 

attempted to find out if Local 17U could bargain.  Brede 
simply acted unilaterally, and in our view unlawfully, by 
taking the referral system in-house.
11   Accordingly, in all of these 
circumstances, we find that 
Brede violated Section 8(a)(5) by unilaterally taking the 
referral system in-house without affording Local 17U 
notice or an opportunity to bargain.
12 2. Respondent Brede also excepts to the judge™s pro-
posed Order, designed to remedy the unlawful unilateral 
changes to the system of referring extras, to the extent 
that it orders Brede to: 
 [T]urn over to the Steelworkers the operation of the ex-
tra employee hall call strictly on a seniority basis, for a 
period of one year while Brede and the Steelworkers 
bargain over . . . how the hall call will eventually be 
handled. 
 Brede argues that the judge™s remedy does not restore the 

status quo ante; that operation of the referral system was a 
keenly disputed bargaining proposal; and that the judge™s 
                                                                                            
                                                           
referral system, we do not see how Brede™s relations with Local 17U 
would be improved by taking unilate
ral action on an issue that Local 17U considered to be a central issue in negotiations. 
11 As discussed above, we do not th
ink that Local 17U™s request for 
and Brede™s agreement to an accommodation during bargaining can 
reasonably be viewed as either an admission by Local 17U that it was 
impossible for it to bargain or a license for Brede™s unilateral change. 
12 The subject of the establishment of a hiring hall is a mandatory 
subject for collective bargaining.  Houston Chapter (AGC),
 143 NLRB 
409, 411Œ413 (1963), enfd. 349 F.2d 449 (5th Cir. 1965), cert. denied 

382 U.S. 1026 (1966); 
Sage Development Co., 301 NLRB 1173, 1178 
(1991); and 
Star Tribune,
 295 NLRB 543, 557 (1989). 
remedy imposes Local 17U™s bargaining demand, which is 
impermissible under settled law.  
We find merit in Brede™s ex
ception.  The judge™s pro-
posed remedy does not restore the status quo ante.  Local 
17U never operated a hall call for Brede.  By ordering 
that Local 17U operate the hall call, the judge essentially 
forces Brede to accede to Local 17U™s bargaining de-

mand that Local 17U operate the referral system.  It is 
well settled that the Board ﬁis without power to compel a 
company or a union to agree to any substantive con-
tractual provision of a collect
ive-bargaining agreement.ﬂ  
H. K. Porter Co. v. NLRB,
 397 U.S. 99, 102 (1970).  Ac-
cordingly, we shall order Brede, on the request of Local 
17U, to revoke the unlawful changes that it made 
(including taking the system in-house), and to bargain on 

request with Local 17U for 
any changes that Local 17U 
might seek (including who is to operate the hall).
13 3. Finally, Brede excepts to 
the judge™s conclusion that 
it violated Section 8(a)(2) by executing a Letter of Un-
derstanding with Local 653 which provided: ﬁBrede will 
handle extra labor in-house.ﬂ  We find merit to this ex-
ception and reverse the judge accordingly. 
As stated in section 1 above, Local 653 had been refer-
ring extras to Brede since 1991
.  As also stated in that 
section, after Local 17U became the extras™ certified bar-
gaining representative, it immediately requested bargain-
ing, and focused on operation of the referral system as a 

key issue.  When Local 17
U informed Brede that it 
needed to put negotiations ﬁon holdﬂ pending resolution 

of the jurisdictional issue, 
Brede concurrently indicated 
that it wanted to take the hiring back in-house.  Local 
17U responded that its operation of the referral system 
was one of its major proposals and that it was not waiv-
ing its position.  On January 4, 1996, without further 
notice to Local 17U, Brede 
executed a letter of under-
standing with Local 653.  That letter, in addition to con-
firming a 1-year extension of
 the current contract with 
Local 653, provided:  ﬁE
ffective December 1, 1995, 
Brede will handle extra labor in-house.ﬂ  Employees 

soon learned that they needed to begin calling Brede for 
work.  
 13 We do not wish to place the hall in the hands of Local 653 over 
the objections of Local 17U, since it is Local 17U that is the bargaining 
representative.  Under our Order, 
Local 17U will be able to choose 
between Brede and Local 653 (assuming Local 653™s willingness) with 
respect to the operation of the hall pending bargaining and will be able 

to bargain for its own future control of the hall. 
Contrary to our dissenting colleague, we see nothing inherently 
unlawful in returning the operation of the hiring hall to Local 653.  To 

be sure, Local 653 is not the exclus
ive bargaining representative of the 
employees.  Local 17U, however, is and the operation of the hiring hall 
would only be returned to Local 653 on Local 17U™s request. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 74The execution of the letter 
of understanding reflected 
the parties™ termination of their relationship as to the 
extras.  By memorializing this termination, Brede did not 
ﬁcontribute financial or other supportﬂ to Local 653, or 
take any other action in violation of Section 8(a)(2).
14  ORDER A. Respondent Brede, Inc., of Minneapolis, Minne-
sota, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Implementing changes in its procedures for hiring 
unit employees without prior notice to the Steelworkers 
Local 17U and without afford
ing the Steelworkers Local 
17U an opportunity to bargain with Respondent with 
respect to this conduct. 
 The appropriate unit is: 
 All on-call, casual, extra employees employed as jour-
neypersons or helpers during at least two shows, exhi-
bitions, and/or conventions at facilities located in the 
Minneapolis-St. Paul, MN, metropolitan area for at 
least five working days during the past twelve months 
or who have been employed at such events for at least 
15 days within the past two years; excluding office 
clerical employees, professional employees, managerial 
employees, all other employees currently covered by 
other collective-bargaining agreements, and guards and 
supervisors, as defined in the National Labor Relations 
Act, as amended. 
 (b) Substantially increasing its reliance on sources of 
unit employees other than its traditional list of on-call 

employees without prior noti
ce to the Steelworkers Local 
17U and without affording the Steelworkers Local 17U 
an opportunity to bargain with Respondent with respect 
to this conduct.  
(c) Substantially increasing its use of employees out-
side the unit to perform unit work as a substitute for unit 
employees without prior noti
ce to the Steelworkers Local 
17U and without affording the Steelworkers Local 17U 
an opportunity to bargain with Respondent with respect 
to this conduct. 
(d) Refusing to treat unit employee Lenny Prouty as a 
member of the unit and, as a 
result, using him to perform 
unit work in lieu of other more senior unit employees and 

at less than the wages then and historically paid to unit 
employees, without prior notice to the Steelworkers Lo-
cal 17U and without afford
ing the Steelworkers Local 
17U an opportunity to bargain with Respondent with 

respect to this conduct. 
                                                          
                                                           
14 Member Truesdale agrees with the judge that Brede violated Sec. 
8(a)(2) and (1) by executing this letter of understanding with Local 653 
and, therefore, dissents from his colle
agues™ dismissal of this allegation. 
(e) In any like or related manner interfering with, re-
straining, or coercing its empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request by Steelworkers Local 17U, rescind all 
unilateral changes implemented by it following the certi-
fication of Steelworkers Local 17U to represent the unit 
described above and, on request, bargain with the Steel-
workers Local 17U over how referrals will be handled. 
(b) Make whole any employee who may have lost 
work because of Brede's above-described unlawful con-

duct since the certification of Steelworkers Local 17U in 
the manner set forth in the remedy section of the deci-
sion. (c) Make whole Lenny Prouty for any loss he may 
have suffered as a result of Brede™s above-described 
unlawful conduct toward him, in the manner set forth in 
the remedy section of the decision. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its places of business in Mi
nneapolis, Minnesota, includ-ing its warehouse, copies of the attached notice marked 
ﬁAppendix A.ﬂ
15 Copies of the notice, on forms provided 
by the Regional Director for Region 18, after being 
signed by Brede, Inc.™s auth
orized representative, shall 
be posted by Brede, Inc. and maintained for 60 consecu-

tive days in conspicuous 
places including all places 
where notices to employees are customarily posted.  

Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed the facilities involved in these 
proceedings, Brede, Inc. sh
all duplicate and mail, at its 
own expense, a copy of the notice to all current employ-

ees and former employees employed by Respondent 
Brede, Inc. at any time
 since January 1, 1996. 
 15 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 BREDE, INC. 75(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply. 
B. Respondent United Food
 and Commerci
al Workers 
Union, Local 653, its officers, agents, and representa-
tives, shall 
1. Cease and desist from 
(a) Selecting employees fo
r employment with Freeman 
Decorating Company without reference to objective 
standards or criteria. 
(b) Failing and refusing to 
refer Daniel Brady, Dan 
Mulligan, Leverett Covington, and Don Jacobson for 
employment with Freeman
 Decorating Company. 
(c) In any like or related manner restraining or coerc-
ing Freeman Decorating Comp
any's employees in the 
exercise of their rights guaranteed under Section 7 of the 
Act. 2. Take the following affirmative action which will ef-
fectuate the policies of the Act. 
(a) Make whole any employee who may have lost 
work because of UFCW Local 653™s above-described 
failure to use objective stan
dards or criteria from June 
22, 1996, to July 22, 1997, in the manner set forth in the 
remedy section of the decision. 
(b) Make whole Daniel Brady, Dan Mulligan, Leverett 
Covington, and Don Jacobson for lost work because of 
UFCW Local 653™s above-described unlawful refusal to 
refer from June 22, 1996, to July 22, 1997, in the manner 
set forth in the remedy section of the decision. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its union office and hiring hall in Minneapolis, Minne-
sota copies of the attach
ed notice marked ﬁAppendix 
B.ﬂ16  Copies of the notice, on forms provided by the 
Regional Director for Region 18, after being signed by 
United Food and Commercial
 Workers Union, Local 
653™s authorized representa
tive, shall be posted by 
United Food and Commercial Workers Union, Local 653 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
                                                          
                                                           
16 See fn. 15, supra. 
and members are customarily 
posted.  Reasonable steps 

shall be taken by the Respondent United Food and 
Commercial Workers Union, Local 653 to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, Respondent Un
ited Food and Commercial 

Workers Union, Local 653 has gone out of business or 
closed its union office or hiring hall, it shall duplicate 
and mail, at its own expense, a copy of the notice to all 
current members and former
 members employed by 
Freeman Decorating Company at
 any time since June 2, 
1996.
 (e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply. 
 CHAIRMAN HURTGEN, dissenting in part. 
I agree with my colleagues 
that Brede, Inc. (Brede) 
violated Section 8(a)(5) by 
implementing certain changes 
in its procedures for hiring unit employees.  However, I 
disagree with my colleagues™ 
further finding that Brede 
also violated Section 8(a)(5) by taking the hiring system 

back in-house. In the unique circumstances of this case, where Drap-
ery, Slip Cover, Window Shade, Venetian Blinds, Exhi-
bition, Flag and Bunting Decorators Union, Local 17U, 
affiliated with United Steel
workers of America, AFLŒ
CIO, CLC (Local 17U) was unable to bargain, I do not 

find that Brede acted unlawfu
lly by taking hiring back 
in-house.  Local 17U™s inability to bargain in late 1995, 
because of its jurisdictiona
l issue, did not diminish 
Brede™s need to have a referral system in place.  Thus, 
Brede was faced with:  a conti
nuing need to hire extras; a 
situation where a bargaining representative United Food 
and Commercial Workers Union, Local 653 (Local 653) 
had been bargaining terms and conditions of employment 
for extras without being their bargaining representative; 
allegations by Local 17U that Local 653™s operation of 
the referral system was discriminatory; customer com-
plaints about the quality of employees being referred by 
Local 653; and a certified barg
aining representative (Lo-
cal 17U), unable to bargain, which had simultaneously 
proposed operating the referral system itself while 

opposing its continued operation through Local 653.
1  Given these particular circumstances, Brede™s reversion 
 1 Brede made the change on or about
 December 1, 1995.  On January 
3, 1996, Local 17U told Brede that it 
anticipated
 that the jurisdictional 
issue would be resolved before the end of January.  Thus, as of Decem-
ber 1, 1995, Brede was under the reasonable impression that the issue 
had not been resolved. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76to its longstanding, historical practice of hiring in-house 
was not unlawful. 
My colleagues seek to mini
mize the scope of Brede™s 
problems.  They say that the testimony concerning the 
problems was uncorroborated.  However, it was also un-
contradicted.  My colleagues also say that there is no 
evidence of the magnitude of 
the problem.  The ﬁmagni-
tudeﬂ of the problem was simply that Brede needed em-
ployees and, as indicated above, there was no viable out-
side source for same. 
As noted, Local 17U™s ﬁjurisdictional disputeﬂ was 
such that it could not negotiate about the referral system 

until the dispute was resolved.  My colleagues say that I 
have suggested that ﬁthere was effectively no bargaining 
representativeﬂ during this period.  Neither I nor Brede 
have taken that position.  To the contrary, Brede clearly 
told Local 17U that it was willing to continue negotia-
tions with Local 17U, notwithstanding Local 17U™s ju-
risdictional problems.  It was Local 17U that would not 
bargain, and there could be no resolution of the referral 
system issue so long as Local 17U™s jurisdictional prob-
lem persisted.  Brede needed a resolution of that prob-
lem.  It needed employees; it
 could not deal with Local 
653; and Local 17U could not negotiate on the problem.  
Thus, Brede resolved the issue by taking over the system 
itself. My colleagues suggest that 
I have elevated a tempo-
rary hold in negotiations into a ﬁcomplete inability . . . to 
function as a bargaining repres
entative.ﬂ  I recognize that 
Local 17U did not disclaim interest in the unit and that it 
stated that it was not waiving its position on the referral 
system.  However, the majority™s position fails to ac-
count for the reality that the ﬁpostponementﬂ in negotia-
tions was not due, for example, to simple scheduling 
conflicts, but to something much more fundamentalŠthe 
issue, as noted by the majori
ty itself, of whether Local 
17U could even ﬁcontinue negotiations with companies 

in the Minnesota area.ﬂ  Thus
, regardless of Local 17U™s 
intentions, it clearly was in no position to enter into any 
substantive agreement with Brede regarding the referral 
system until its internal dispute was resolved.  Moreover, 
my colleagues™ assertion that Brede ﬁnever attempted to 
find out if Local 17U could bargainﬂ ignores Joe Nieren-
berg™s October 25 letter (i.e., after negotiations were put 
on hold) reaffirming Brede™s willingness to continue 
negotiations with the exclusive bargaining representative.  
Thus, the ball was effectively in Local 17U™s court to 
inform Brede when it was able to recommence negotia-
tions.  In fact, negotiations did not resume until February 
1996. 
My colleagues say that Local 17U requested ﬁan ac-
commodation during bargaining.ﬂ  In fact, Local 17U 
asked for a postponement of bargaining.  Further, con-
trary to the suggestion of my colleagues, I do not view 
this request as ﬁan admission by Local l7U that it was 
impossible for it to bargain.ﬂ 
 I merely contend that Re-
spondent had a current need for employees, and could 
not wait until Local 17U was ready and willing to bar-
gain.
 My colleagues also suggest 
that the certification of 
Local 17U did not force Brede to discontinue its ar-
rangement with Local 653.  Ho
wever, in my view, Brede 
was between the proverbial ﬁr
ock and a hard place.ﬂ  It 
had a prior relationship with Local 653, pursuant to 
which Local 653 referred employees and coestablished 
(through collective bargaining) their terms and condi-
tions of employment.  However, Local 17U then was 
certified.  It would seem awkward, at best, to continue 
the arrangement with Local 653 when a representative 
had been selected.  This is particularly so where, as here, 
Local 17U was objecting to 
the arrangement with Local 
653.  Without passing on whether continued dealing with 

Local 653 would have been unlawful under Section 
8(a)(2) and/or Section 8(a)(5),
 there was at least the risk 
of such liability.  In addition, there were allegations by 

Local 17U that Local 653™s operation of the hall was 
discriminatory.  Although Brede and Local 653 might 
have argued that the hall wa
s a nonexclusive one, there 
was, again, a risk of liability.  Finally, there were cus-
tomer complaints about the em
ployees referred by Local 
653. 
Based on all of the above, 
it was prudent of Brede to 
abandon the hall operated by Local 653.  But, Brede
 con-
tinued to need employees, and it had to get them from 
somewhere
.  The two choices were:  (1) Local 17U and 
(2) hiring directly (in-house).  As noted above, Local 

17U was unable to bargain about this matter, much less 
agree to an arrangement.  Thus, Brede opted to hire di-
rectly.  And, after Local 17U
 became able to bargain, 
Brede stood ready to bargain 
about transferring the hiring 
system to Local 17U.   
I recognize that, in general, an employer is required to 
follow the status quo pending the completion of bargain-
ing, i.e., impasse or agreemen
t.  However, as shown, in 
the unique circumstances of this case, Brede risked 

liability, customer dissatisfaction, and bad relations with 

Local 17U if it continued its arrangement with Local 
653. 
Because I believe this revers
ion to in-house hiring was 
not unlawful under the unique 
circumstances of this case, 
I would not require Brede to rescind that particular 
change as part of the remedy.  However, accepting ar-
guendo the view of my colleagues that there is a viola-
tion, I agree with my colleagues that the judge™s pro-
 BREDE, INC. 77posed remedy overstepped the Board™s remedial bounds 
(by giving the referral system to Local 17U), and that 
Brede must, on request, bargain with Local 17U over 
how referrals will be handled.  
However, the problem remains as to what system will 
prevail pending negotiations.  Ordinarily, the status quo 
existing before the violation would be restored.  How-
ever, that status quo was the 
system run by Local 653, a 
union which never was, and still is not, the certified bar-

gaining representative of the extras.  My colleagues™ so-
lution is to allow Local 17U to choose between Local 
653™s system and Brede™s system.  I would not permit 
Local 17U to dictate the choice.  The matter is one for 
open bargaining.  In my view, the lawful status quo, 
pending bargaining, is that Brede has control of the sys-
tem (see the discussion, supra)
.  That status quo should 
continue pending negotiations.  
APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT implement changes in our procedures 
for hiring unit employees without prior notice to the 
Drapery, Slip Cover, Window Shade, Venetian Blinds, 
Exhibition, Flag and Bunting Decorators Union, Local 
17U, affiliated with United Steelworkers of America, 
AFLŒCIO, CLC and without affording Local 17U an 
opportunity to bargain with us with respect to this con-
duct as the exclusive collectiv
e-bargaining representative 
of the employees in the following unit: 
 All on-call, casual, extra employees employed as jour-
neypersons or helpers during at least two shows, exhi-
bitions, and/or conventions at facilities located in the 
Minneapolis-St. Paul, MN, metropolitan area for at 
least five working days during the past twelve months 
or who have been employed at such events for at least 
15 days within the past two years; excluding office 
clerical employees, professional employees, managerial 
employees, all other employees currently covered by 
other collective bargaining agreements, and guards and 
supervisors, as defined in the National Labor Relations 
Act, as amended. 
 WE WILL NOT substantially increase our reliance on 
sources of unit employees other than our traditional list 

of on-call employees without
 prior notice to Local 17U 
and without affording Local 17U an opportunity to bar-

gain with us with respect to this conduct. 
WE WILL NOT substantially increase our use of em-
ployees outside the unit to perform unit work as a substi-
tute for unit employees without prior notice to Local 17U 
and without affording Local 17U an opportunity to bar-
gain with us with respect to this conduct. 
WE WILL NOT refuse to treat unit employee Lenny 
Prouty as a member of the un
it and, as a result, use him 
to perform unit work in lieu of other more senior unit 
employees and at less than the wages then and histori-
cally paid to unit employees, without prior notice to Lo-
cal 17U and without affording Local 17U an opportunity 
to bargain with us with respect to this conduct. 
WE WILL NOT in any like or
 related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request by Local 17U, rescind all unilat-
eral changes implemented by us following the certifica-
tion of Local 17U to represent the unit described above, 
and, on request, bargain with Local 17U over how refer-
rals will be handled. 
WE WILL make whole any employee who may have 
lost work because of our above-described unlawful con-
duct since the certification of Local 17U. 
WE WILL make whole Lenny Prouty for any loss he 
may have suffered as a result of our above-described 
unlawful conduct toward him.  
 BREDE, INC. APPENDIX B 
NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT select employees for employment with 
Freeman Decorating Company without reference to ob-
jective standards or criteria. 
WE WILL NOT fail and refuse to refer Daniel Brady, 
Dan Mulligan, Leverett Covington, and Don Jacobson 
for employment with Freeman Decorating Company. 
WE WILL NOT in any like or related manner restrain 
or coerce employees in the ex
ercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL make whole any employee who may have 
lost work because United Food and Commercial Workers 

Union, Local 653 failed to use objective standards or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78criteria from June 22, 1996, to July 22, 1997, in referring 
employees to Freeman Decorating Company. 
WE WILL make whole Daniel Brady, Dan Mulligan, 
Leverett Covington, and Don Jacobson for lost work 
because of our unlawful refusa
l to refer them to work for 
Freeman Decorating Company from June 22, 1996, to 
July 22, 1997. 
 UNITED FOOD AND COMMERCIAL 
WORKERS UNION, LOCAL 
653 
 Joseph H. Bornong, Esq
., for the General Counsel.
 Joseph B. Nierenberg, Esq. and Elizabeth L. Plitzuweit 
(Messerli & Kramer P.A.), 
of Minneapolis, Minnesota, for 
Respondent Brede, Inc.
  Carol A. Baldwin, Esq. 
and Roger A. Jensen, Esq. (Peterson, 
Bell, Converse & Jensen P.A.), 
of Minneapolis, Minnesota, 
for Respondent United Food and Commercial Workers Un-
ion, Local 653.  
Jack P. Cerone, Esq. (Erbacci, Cerone & Moriaty LTD.), 
of Chicago, Illlinois, for Charging Party Drapery, Slip Cover, 
Window Shade, Venetian Blinds, Exhibition, Flag and Bun-
ting Decorators Union, Local 17U affiliated with United 
Steelworkers of America, AFLŒCIO, CLC.  
Duane G. Johnson Esq., of Minneapolis, Minnesota, for Inter-
vener International Alliance 
of Theatrical Stage Employees 
and Motion Picture Machine Operators of the United States 
and Canada, Local 13, AFLŒCIO
.   
DECISION STATEMENT OF THE CASE  
JOHN H. WEST, Administrative Law Judge. On charges filed 
by Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhi-
bition, Flag and Bunting Decorato
rs Union, Local 17U affiliated 
with United Steelworkers of Am
erica, AFLŒCIO, CLC (Steel-
workers) and Dan Brady, an orde
r consolidating cases complaint 
and notice of hearing issued in Cases 18ŒCAŒ13968, 18Œ CAŒ
14373, and 18ŒCAŒ14361 on September 30, 1997, alleging that 
Respondent Brede, Inc. (Brede) violated Section 8(a)(1) and and 
(3) of the National Labor Relations
 Act (the Act), in that Brede, 
without prior notice to the Steelwo
rkers and without affording the 
Steelworkers an opportunity to bargain with Brede with respect 

to this conduct, (1) implemented changes in its procedure for 
hiring unit employees;
1 (2) substantially increased it reliance on 
sources of unit employees other th
an its traditional list of casual, 
                                                          
                                                           
1 It is admitted by Brede that the following employees constitute a 
unit appropriate for the purposes of
 collective bargaining within the 
meaning of Sec. 9(b) of the Act:  
All on-call, casual, extra employees
 employed as journeypersons or 
helpers during at least two shows, exhibitions, and/or conventions at 
facilities located in the Minneapolis
-St. Paul, MN, metropolitan area 
for at least five working days during the past twelve months or who 
have been employed at such events for at least 15 days within the past 
two years; excluding office clerical employees, professional employ-
ees, managerial employees, all other employees currently covered by 
other collective bargaining employees currently covered by other col-
lective bargaining agreements, and guards and supervisors, as defined 
in the National Labor Relations Act, as amended. 
on-call employees, including hiring or referral services provided 
by unions other than the Steelworkers, for performance of bar-
gaining unit work; (3) substantiall
y increased its use of employ-
ees outside the unit to perform unit work as a substitute for unit 
employees; and (4) refused to treat unit employee Lenny Prouty 
as a member of the unit and, as a result, used him to perform unit 
work in lieu of other more senior unit employees and at less than 

the wages then and historically paid to unit employees. While 
Brede admits that (1) 
through (4) above relate to wages, hours, 
and other terms and conditions of employment of the unit and are 

mandatory subjects for the purposes of collective bargaining, it 
denies violating the Act as alleged.
2 And on a charge filed by Brady in Case 18ŒCBŒ3724, a 
complaint and notice of hearing issued on September 30, 1997, 
alleging that Respondent Unite
d Food and Commercial Work-
ers Union, Local 653 (the UFCW) 
violated Sections 8(b)(1)(A) 
and (2) of the Act, collectively, by selecting employees, 

through its named agent,3 for employment with Freeman Deco-
rating Company (Freeman), duri
ng a specified period, without 
reference to objective standards or criteria, and by failing and 
refusing to refer named individuals
4 for employment with 
Freeman because they were members or proponents of the 
Steelworkers and/or because these employees complained 
about the UFCW™s operation of its
 referral system. The UFCW 
denies violating the Act as allege
d and it alleges that in making 
referrals Sabas™ actions were ta
ken independently of the UFCW 
and, therefore, the UFCW is not liable for his actions; and that 

Sabas™ referral procedures we
re at all times neutral. 
By Order Further Consolidatin
g Cases issued September 30, 
1997, all of the above-described
 cases were consolidated. 
A hearing was held on March 17, 18, 19, and 20, 1998, in 
Minneapolis, Minnesota. On the entire record
5 in this proceed-
 2 At the hearing herein the General Counsel moved to amend the 
complaint in Case 18ŒCAŒ13968, et al., by adding a new par. 10 which 
reads as follows: 
On or about January 4, 1996, Respondent granted recognition to and 
entered into and since than, has maintained and enforced a partial col-
lective bargaining agreement with UFCW Local 653 as the exclusive 
collective bargaining representative of employees of Respondent em-
ployed in the unit described above 
in paragraph 5 [in the complaint]. 
Respondent engaged in the conduct described above, even through 
UFCW Local 653 did not represent a 
majority of the employees in the 
unit. The General Counsel indicated that this amendment is based on GC 

Exh. 12 which is a January 4, 1996
, letter of understanding between 
Brede and the UFCW in which they 
agreed to do the hall call referrals 
inŒhouse. The General Counsel also moves to amend to include a par. 

12 which alleges that by the conduct 
described in par. 10, Respondent 
Brede has been rendering unlawful assistance and support to a labor 
organization in violation if Sec. 8(
a)(1) and (2) of the Act Both Brede 
and the UFCW oppose the amendments. The parties were advised that I 
would rule on the motion in my decision. 
3 Kevin Sabas. 
4 Daniel Brady, Dan Mulligan, Le
verett Covington, and Don Jacob-
son. 
5 The General Counsel™s unopposed motion to corret the transcript 
herein is granted. The following changes are requested. 
Tr. p. 518, 1.9Šﬁgrounds that this is really the client™s infor-
mation now.ﬂ Should be: ﬁgrounds th
at this is really compliance 
information now.ﬂ 
 BREDE, INC. 79ing, including my observation of the demeanor of the witnesses 
and consideration of the briefs filed by the General Counsel, 
Brede and the UFCW, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Brede, a Minnesota corporation, with an office and place of 
business in Minneapolis, Minnesota, has been engaged in pro-
viding service, equipment, and 
materials involved in setting up 
and dismantling trade show and 
convention exhibits. The com-
plaint alleges, Brede admits, and I find that at all times mate-
rial, Brede has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act, and the 

Steelworkers has been a labor organization within the meaning 
of Section 2(5) of the Act. 
Freeman is an Iowa corporation with an office and place of 
business in Des Moines, Iowa, where it is engaged in the manu-
facture, rental, and 
installation of exhibits, decorations, booths, 
and equipment for conventions and 
trade shows. In the calendar 
year 1997, Freeman™s Des Moines operations took in gross 

revenues in excess of one million dollars, from its Des Moines 
office it sold goods or services to out of state customers in 

value in excess of $50,000, and its Des Moines office pur-
chased goods or services valued in excess of $50,000 from 
sellers outside of the State of Iowa. I find that at all material 
times Freeman has been an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
the UFCW has been a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
The Facts 
Eugene (Gene) Schultz, who worked for Brede for 32 years, 
testified that he is a member of UFCW Local 653 and he was 
elected steward and held that position from 1984 to 1996; that 
as a steward he was on the negotiating committee; that the job 

classifications at Brede in th
e second half of 1995 and early 
1996 included journeyman 1st-, 2d-, 3d-, and 4th-year helpers 

and extras; that all of the employees, including the extras, are 

represented by Local 653 of the UFCW; that in that same pe-
riod there were a total of about 25 journeymen, apprentices and 
helpers at Brede and that he worked 5 to 7 days a week, every 
week except when he was on vacation; that depending on the 
job, Brede could use from no extra helpers to 100 extras; that in 
the 1980s the extras got their assignments by calling in every 
day; that in 1992 a hall call was started as a result of contract 
negotiations with Brede agreeing at the bargaining table to let 
the UFCW do the hall call; that subsequently he participated in 
devising a procedure for assigning extra employees to work; 
                                                                                            
                                                           
Numerous references to ﬁBriht,ﬂ particularly at the end of 
volume II (e.g., 439, 1.14; 44, 1.25; 442, 1.4, 1.24)Šshould be 
ﬁBrede.ﬂ 
P. 531, 11.17 and 18ŠﬁLT gradeﬂ and ﬁlight gradeﬂ should 
be ﬁLT greyﬂ and ﬁlight grey.ﬂ 
P. 670 ,1.24Šﬁ17 yearsﬂ should be ﬁ17U.ﬂ 
P. 689, 1.16ŠﬁIFTﬂ should be ﬁIATSE.ﬂ 
Pursuant to permission granted at 
the hearing herein GC Exh. 43 has 
been submitted as a late-filed exhib
it. It is received in evidence. 
that he held a meeting with the extra helpers and a list was 
worked up from the hours the extra helpers had worked at 
Brede; that he obtained the hours from Brede™s timekeeper; that 
August Zahn, Kevin Sabas, and Jerry Wilson, all of whom were 
on the bargaining committee, did 
not help him in devising ei-ther the list or any other procedures or requirements for operat-

ing this hall call; that he maintained the list for a while and then 

he gave this task to his daughter who operated the hall call out 
of his house; that there was a fee imposed on the extra helpers 
of $15 a month; that his son also performed the hall call out of 
his, the father™s, house; that subsequently his ex-wife per-
formed the hall call out of he
r house which is about 4 miles 
from his house; that in 1995 he received about 20 percent of his 
wages from Freeman; that before the referral procedure was 
devised he probably telephoned the extras to work for Freeman 

and it was done on a seniority basi
s; that Freeman would send a 
correspondence indicating how ma
ny employees to call (GC 
Exh. 7); that he received the li
st (GC Exh. 8), back from his ex-
wife in December 1995 and after that he took work orders from 
Freeman; that he added names to 
the list and he used it until 
Sabas took it over in October 1996 when he was elected stew-ard at Brede; that neither Brady nor Mulligan telephoned him 

and asked to be placed back on the list after they stopped pay-
ing the $15 fee; that negotiations for a collectiveŒbargaining 
agreement between Brede and the UFCW began in January 
1995 and Brede sought wage concessions and to be able to use 
more hall- call employees
6 in proportion to the journeymen; 
that Brede indicated that it had to achieve some cost savings in 
order to compete with a low-wage competitor called North 
American;
7 and that Brede and the UFCW Local 653 entered 
into a letter of understanding dated January 4, 1996 (GC Exh. 
12), which extended the then cu
rrent contract between Brede 
and the UFCW (GC Exh. 9).8 On cross-examination Gene Schultz testified that the Nove
mber 1995 seniority list which he used after his ex-wife gave it to him in December 1995 was not 

the only list she gave him but it was the latest; that when Sabas 
took over the hall call he got the list he used from the Union 
which he thought had received a faxed copy of Barbara 
Schultz™ December 1995 list; that he crossed out names on 
General Counsel™s Exhibit 8 be
cause the telephone numbers 
were no longer valid; that when he took over the list from his 
ex-wife in December 1995 he did not continue the $15 fee be-cause there was not enough work to justify it in that Freeman 
did not come into the area that of
ten; that he added names to the 
list when Freeman needed additi
onal workers but he could not 
remember when in 1996 this occurred; that before December 

1995 receipts were issued for the $15 fee; that he obtained the 
blank receipts from Local 653 and they were for paying dues; 
 6 In 1994, Brede™s journeymen were getting $17.31 and hour and 
hall-call employees were getting $12 an hour. 
7 Zahn, who formerly was a business agent of Local 653, testified 
that he participated in negotiations with Brede in 1995; that with GC 
Exh. 10, Brede was proposing in the 1995 negotiations to bring the 
average hourly cost per employee down with three different proposals; 
and that GC Exh. 13 is his brief not
es dealing with negotiations with Brede on July 20, 1995. 
8 The fifth and last numbered term of the understanding is 
ﬁ[e]ffective December 1, 1995, Brede 
will handle extra labor in-house.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80that he did not collect dues at Brede as a union steward; that the 
$15 fee was not dues and the UFCW Local 653 did not receive 
any part of the $15; that neithe
r he, his son, his daughter nor his 
former wife were paid anything 
by Local 653 to do the hall call 
prior to December 1995; that Local 653 did not tell him how to 

set up the hall call; that after December 1995 when he took 
over the hall call he was only doing it for Freeman and Excel
9 and he was not doing it for Brede during that period; that before 
Sabas took over the list he, Schultz, made calls for one show 
for Excel and three or four shows for Freeman with the largest 
calling for 40 and the smallest calling for 10 workers; that dur-ing the campaigning for the elec
tion described below, he cam-
paigned for Local 653 but he never told workers that if they 
voted for the Steelworkers they could kiss their jobs goodby; 
that extras always called in to find out if there was work even 
when he worked the hall-call list; that during the period he and 
his family members worked the hall-call list the extras did not 
have to telephone Brede but rather they telephoned him or his 
family members; that he did not get any instructions from 
Brede on how to operate the referral system; and that Stage-
hands first started working at Brede in the 1970s and they did 

the same jobs as Brede™s journeymen. 
Barbara Schultz testified that at the end of March 1995 her 
ex-husband, Eugene Schultz, asked her if she would be inter-

ested in taking over the hall call
 list and contacting people for work if there was work available for the people on the list
10; that she was told by her ex-husband to follow the list which 

was like a seniority list; that those on the list paid her $15 a 
month and if she did not work 
them twice during that month, 
the $15 fee would pay for the following month or months until 

they did work twice in a month; that if those listed did not pay 
the fee they were taken off the list and when they again paid the 

fee they were placed on the bottom of the list; that when she 
started there were about 35 to 40
 names on the list and the list 
increased to about 100 names; that General Counsel™s Exhibit 5 
is the lists she used in September, November, and December 
1995;11 that there was an election for the Steelworkers and 
some people did not pay the fee so they were dropped from her 
list in October or November 1995; that she telephoned Michael 
Johnson at Brede every day at 4 p.m. to find out if he had any 
work available; that if Johnson needed 10 people and he knew 

who the top 10 people on the list were he would tell her where 
to send the individuals he named; that Johnson never asked for 
a name that was further down the list than the number of jobs 
that he had; that typically 
Johnson would request 15 people; 
that in a situation where Brede indicated that it needed 15 peo-

ple, those top 15 on the list ha
d from 5 to 8 p.m. to telephone 
her and if they did not, she woul
d try telephoning them; that if 
she did not reach them, she would go down the list until she 

had enough people to fill the call; that if someone on the list 
who was not in the top 15 telephoned in while she was trying to 
fill the call she would tell them that they would have to wait 
                                                          
                                                           
9 He testified that Local 653 had a collective-bargaining agreement 
with Excel. 10 Previously, she had helped her daughter with the hall call when 
her daughter, who was in nursi
ng school, was unable to do it. 
11 Barbara Schultz testified that so
me of the handwriting on the lists 
was not hers. 
until she could determine if the first 15 people on the list would 

take the jobs; that if by 8 p.m. she did not hear from someone 
who was in the top 15 she would go down the list until she 
found someone and she could be 
telephoning them after 8 p.m.; 
that when she started telephoning she started at the top of the 
list and she always left messages for people; that if she got a 
telephone call from Johnson at 4 
p.m. and it was for a large call 
she would start right away contacting people starting at the top 
of the list instead of waiting for them to telephone her by 5 
p.m.; that if she had 10 jobs sh
e would stop the early calling at 
the tenth person and wait to see if the top 10 were going to take 
the jobs and if they did not, then after 8 p.m. she would con-
tinue on down the list; that if someone did not want to work the 
day she telephoned them or they wanted to take some days off 
this did not change their status or position on the list;
12 that 
Johnson told her not to send Sonny Covington, indicating that 
if he, Johnson, could not get people
 to work all day, he did not 
want them; that she did not take Covington off the list and later 
Johnson told her that she could again start working Covington 
for Brede; that Freeman would send a letter indicating its em-
ployment needs and she saw on
e but generally Gene Schultz 
would tell her how many people Freeman needed; that her op-
eration of the hall call terminated when on December 6, 7, or 8, 
1995, she telephoned Johnson to find out if there was any work 
for the next day and Johnson said that he was taking over the 
list at that time; that she faxed Johnson a copy of her sheet; and 
that but for Johnson™s taking over the list she had no reason to 
stop performing this function. On cross-examination Barbara 
Schultz testified that she had 
never been a member of the 
UFCW or an employee for Local 653; that her former husband, 
Gene Schultz, is a member of Local 653 and was a steward for 
Brede; that the lists she worked with did not contain the names 

of journeymen decorators that work for Brede; that if Freeman 
requested decorators and Brede did not have work for the jour-
neymen she would telephone them before she would telephone 

the people on the list; that she was told to do it this way; that 
she did not call any of the journeymen for Brede and believed 
that Johnson gave them their di
rections; that 10 to 15 people 
would be an average call; that 
the Steelworkers won the elec-
tion at Brede in mid-September 
1995 and subsequently some of 
the people who she identified w
ith the Steelworkers stopped paying the $15 fee;
13 that the $15 fee was due on the 5th of the 
month and although those who did not pay the fee would stay 
on the list for 1 month, she w
ould not telephone them after the 
5th of the month if they did not pay; that those who did not pay 
by October 5, 1995, were removed from the list in November 

1995 when they continued not to pay; that to get back on the 
list the extras only had to start 
again to pay the $15 fee and they 
were not required to pay the $15 fees that they did not pay in 
the past but they lost their place on the list, and when they went 
back on the list they went to the bottom of the list; that she 
performed the referral function fo
r about 9 months; that after 
 12 She cited the example of Fred Gr
iefenhagen who told her ahead of 
time that he was taking some days o
ff and told her that he was going to 
let Johnson know. 
13 She named Dan Brady, Dan Mulli
gan, and Don Jacobson and his 
daughter. 
 BREDE, INC. 81June and July 1995 the work started dropping off; that people 
on the list telephoned her every day to see what work was 
available; that Gene Schultz and not Brede told her to charge 
the $15 fee and that would be hers for doing the job; that there 

was no form of direction from Br
ede management with respect to how she used the list or took calls; that if someone did not 
call in to indicate their availability the day before the first day 

of a show, they would not be precluded from working that en-
tire show if they called in their availability after the first day of 
the show; that she was not sure
 of the exact words Johnson 
used when he told her he was taking over the list; that she tried 
to manage the availability of employees for both Brede and 
Freeman; that she did not take a name off the list if they did not 
show up for a job; that she had no idea how or on what basis 
the list was originally made up; that she did not know if the list 

was affiliated with any labor organization; that there was no 
written dispatch policy; that when she faxed Johnson a copy of 
her list in December 1995 she also gave Gene Schultz whatever 

she had with respect to the list:
 that she telephoned Johnson at 
Brede every day at 4 p.m.; and that she controlled the list and 
no one asked her to change the names around on the list. 
Johnson, the operations manager of Brede, testified that 
foremen tell the rank-and-file on site what to do; that the fore-
men do not have authority indepe
ndently to discipline the em-
ployees who they are working with; that he recalled Barbara 
Schultz calling employees who worked at Brede sites; that Bar-
bara Schultz stopped this function in December 1995; that he 
never told any of the employees that Barbara Schultz was going 
to stop this function; that Exhibits Plus is a related company or 
division of Brede and at the time of the hearing herein Prouty 
was its only employee; that Prouty™s wage rate, $9 an hour, was 
set in the collective-bargaining 
agreement with Local 653 of the 
UFCW; that he personally assign
ed Prouty to perform decorat-
ing work when his supervisor at Exhibits Plus did not have 

anything for him to do; and that while Prouty was not used by 

Brede in place of a UFCW journeyman, when he was available, 
he was used before the extra employees. 
When called by Brede™s attorn
ey, Johnson testified that un-
der the referral system as operated by Brede the extras call in 

between the hours of 3 and 4:30 p.m. Monday through Friday 
and there is either a person an
swering the phone telling them 
where to go or there is a recording and the recording notes to 
call the following day since there is no work, or the recording 
will indicate that the caller should try back again; that he will 

use qualified extras before he will use Stagehands or Teamsters 
because they are cheaper; that if somebody in the top 20 of the 
Schultz™ list telephoned and there 
was work available, he would 
not hire the person if he did not consider them to be qualified; 
that if he had the opportunity, he would hire Brady and Mulli-
gan but they were not consistent
 at times; that Brede took back 
the referral program in the beginning of 1996 because it was 
very slow in December 1995; that Respondent Employer™s 

Exhibit 6 is a record beginning in 1996 of those extras who 
called in and who was sent out to work; that the extras learned 
to telephone Brede instead of Barbara Schultz by word of 

mouth; that Brede did not send no
tification of the change in call 
in procedure because he did not feel that it was necessary; and 

that following the increase in work in the beginning of 1996 the 
extras were calling in regularly. On cross-examination Johnson 

testified that he makes the lists
 in Respondent Employer™s Ex-
hibit 6 each day for the next day™s work; that the lists include 

both UFCW represented employees and the casual extra helpers 

that he intends to use the next 
day; that he makes these lists 
before he gets calls from people
 who indicate whether they are 
available or not; that he matches the people who call in with the 

people on the list to see if they are already on the list; that he 
also writes on the same list whether he expects to need stage-
hands before anybody calls in; a
nd that he calls the stagehands 
for the number of employees th
at he wrote in the list.  
Brede entered into a collective-bargaining agreement with 
the Teamsters which was effective from July 1, 1995, to June 
30, 1999. Regarding the agreemen
t, William Casey, the presi-
dent and general manager of Brede, testified that the preceding 
agreement between Brede and the Teamsters did not specifi-
cally refer to decorating work; and that an affidavit he gave to 
the National Labor Relations Boar
d (the Board) indicates that 
Brede signed a contract with the Teamsters in January 1996, he 
did not believe that the prior 
contract referred to decorating 
work but the Teamsters ﬁgot c
oncerned with Local 17U™s ap-
pearance over protecting this wo
rk and negotiated it into the 
contract.ﬂ In answer to questions of Brede™s attorney, Casey 
testified that he did not sign 
the 1995 Teamster contract; that 
Jay Trepp, the vice president of
 Brede, signed the 1995 Team-
sters contract in ﬁMay 1996ﬂ; that
 as indicated by the last page 
of the agreement (R. Emp. Exh. 
2) (excluding a letter of agree-
ment signed May 3, 1996), the agreement was signed May 3, 
1995, which was over 2 months befo
re the Steelworkers filed a petition for an election on July 
10, 1995; and that he did not attend the negotiations with the Teamsters. 
When called by Brede™s attorney, Casey testified that there is 
a long history at Brede of five different unions doing decorating 
work, viz, UFCW Local 653, which usually does the decorating 
work first, the Teamsters on occasion, the Stagehands on occa-
sion, the extra helpers which are now represented by the Steel-
workers Local 17U, and up until 1989 or 1990 Local 880, 
which apparently is the Signpainte
rs; that the Teamsters have a 
4-hour minimum and if they are done unloading, they are used 
to ﬁkickﬂ carpet or do limited decorating work; that as far a 
doing strictly decorating work, the extras at $12 an hour are 
usually used before the Team
sters at $13 an hour; that the 
Teamsters had heard that Brede was having labor problems and 
the Teamsters wanted Brede to start using them more to do 
more decorating work than what they were already doing; that 
there were complaints about 
the hall call system under Gene 
Schultz in that he was getting unqualified people who some-
times were under the influence of
 alcohol; that he was waiting 
for the end of the contract to change the hall call system back to 
the way that Brede had always done it, namely, assigning the 
workers itself; that he received complaints from Brede™s sales-
men and from Local 17U about how the Schultz™ operated the 

referral system; that before ne
gotiations with UFCW Local 653 
started in January 1995 he had pr
etty much made up his mind 

to go back to the old referral syst
em but he wanted to wait until 
after the contract negotiations; that he became concerned when 
he learned that some of the extras had stopped paying the $15 
fee and, in view of the possibl
e company liability for not work-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82ing people involved in Local 17U, 
he decided to take the hall 
call in house and work the 20 or 30 most experienced people, 
including Brady and Mulligan; that he never received com-
plaints about the way the company was operating its ﬁhiringﬂ 

program; that he never received
 any demand to go back to the 
Schultz™ system; that Brede lost a lot of regular work in the 

spring of 1996 in that Brede used to do all of the work in Min-

neapolis for GES Exposition Servi
ces (GES), which is the larg-
est trade show company in the nation, but in April 1996 GES 
opened a show themselves afte
r signing a contract with the 
Carpenters and hiring Brede™s 
top salesperson and its number two production person;
14 that of the approximately 12 to 15 
shows scheduled for GES for 1996 Brede did three or four and 
GES did the remainder; that the Freeman work subcontracted to 
Brede in 1996 did not compensate for the GES work that Brede 

lost; that Brede uses Stagehands under three conditions, 
namely, when it ca
nnot fill its calls,15 when Brede has a specific 
job with specific instructions fr
om show managers that they 
want very competent people to do the work and there is a large 

show that a competitor is running; that while the need for 
Stagehands existed in 1997 and 1996 it did not in 1995 because 

Gene Schultz was able to come
 up with a large number of peo-ple, sometimes over 100 people, so
 there was less need to call 
the Stagehands; that Respondent
 Employer™s Exhibit 4 is a 

record of Brede™s use of Stagehands from 1991 through 1996 
and it shows that (a) in 1996 Brede paid the Stagehands for a 
total of 4250 hours, including overtime hours, (b) in 1995 

Brede paid the Stagehands for a total of 1410 hours, including 
overtime hours, (c) in 1994 Brede 
paid the Stagehands for a total of 213 hours, including overtime hours, (d) in 1993 Brede 
paid the Stagehands for a total of 2311 hours, including over-
time hours, (e) in 1992 Brede paid the Stagehands for a total of 
2093 hours, including overtime hours, and (f) in 1991 Brede 
paid the Stagehands for a total of 4439 hours, including over-
time hours; that the reduced usage 
of the Stagehands in some of 
the years is due in large part to the large number of extras the 
Schultz™ were able to call in; that the scheduling of shows, as to 
whether there is an overlap of shows, is also a reason for the 

reduced usage of Stagehands in some years; that Brede would 
rather use extras at $12 an hour 
than Stagehands at $19 an hour; 
and that Respondent Employer™s 
Exhibit 5 is the agreement to 
pay Lenny Prouty the $12 an hour for the hours he was doing 

decorators work and not Exhibits Plus™ work. On cross-
examination, Casey testified that in the negotiations in the be-

ginning of 1995 he mentioned to 
Zahn, the chief negotiator of 
UFCW Local 653, that he was going to take the referral of the 

extras back in house albeit it
 was not a negotiating proposal. 
Zahn, who was the principal 
spokesman for UFCW Local 653 during the 1991 negotiations with Brede, testified that be-

fore 1991 the extra helpers were called to work by Johnson and 
                                                          
                                                           
14 Brede™s former employees took the Minnesota Telephone show, 
which Brede had done for 92 years in a 
row, with them when they left 
Brede. 15 Casey testified that this can occur when Freeman has a show in 
town because, before its contract
 with Local 17U, Freeman paid 94 
cents an hour more than Brede (to make up for the fact that Freeman 
did not pay for benefits) and the extras would rather, therefore, work 
for Freeman. 
Earl Taylor; that in 1991 Brede stopped doing the hall calls 
because it had come to his attention that there was no system 
regarding how extra helpers were
 used; that during negotiations 
it was agreed by the Company that if the Union believed that it 
could do a better job, the Union 
should give it a try; that Gene 
Schultz volunteered to set up the referral system; that to his 

knowledge no one from UFCW Local 653 appointed Gene 

Schultz to do the hall call; that previously the UFCW did not 
have a dues checkoff with Brede so Gene Schultz had a union 
receipt book to give receipts to the Brede employees when they 
paid their dues, and he authorized Schultz to use the forms as 
receipts for the $15 fee; that neither he nor anyone else ap-
proved or instructed Gene Schultz regarding the monthly fee; 
that the 1991 collective-bargai
ning agreement between the 
UFCW and Brede, General Counsel™s Exhibit 9, had a provi-
sion covering the wages for the 
hall-call extra helpers; that 
while it is unusual to have clau
se in a collective-bargaining 
agreement covering someone™s wages who is not in the 
bargaining unit, the clause here
 was included so the hall-call people would know what they were getting and it was done for 

the out of state employers to show that there was a competitive 

rate; that in 1991 it was decided to let the Union do the hall call 
and if it did not work out, they might have to revert back to the 
old system or a different system; that effective December 1, 

1995, after the term of the 1991 contract, Brede wanted to go 
back to its own referral system for the Brede shows; that with 
respect to the Freeman shows Freeman would normally send 

him a hall-call letter which he would give to Gene Schultz; that 
Freemen did not send the hall-call letter directly to Gene 

Schultz because if there were laid off Brede employees, they 
would get the work before the hall call extra helpers; and that 
Brede wanted to control the hall call of extra helpers in 1995 
because they wanted to control who they were using for their 
own shows. On September 11, 1995, the vot
es were tallied and the 
Steelworkers won the election with 52 votes to 5 votes for the 
UFCW Local 653. 
By letter dated September 14,
 1995 (GC Exh. 34), Brede™s 
attorney, Joseph Nierenberg, advised the Steelworkers Local 

17U™s attorney, Jack Cerone, that ﬁ[a]lthough the decision 
makers for the company will not be present at the timeﬂ he, 

Nierenberg, would meet with the representatives of the Steel-
workers the week of September 25, 1995, to review the Union™s 
proposal and to discuss key issues. 
On September 18, 1995, Certif
ications of Representative 
were issued in Cases 18ŒRCŒ15803 and 18ŒRCŒ15804, (GC 
Exhs. 20 and 21 respectively), 
indicating that elections had 
been conducted and that Local 17U is the exclusive collective-
bargaining representative of the employees in the following 
units of Freeman and Brede, respectively:
16  All on-call, casual, extra employees employed by the Em-
ployer as journeypersons or help
ers during at least two shows, 
exhibitions, and/or conventions at facilities located in the 
Minneapolis-St. Paul, MN metropolitan area for at least five 
working days during the past twelve months or who have 
 16 The petitions for certification of 
representative were filed on July 
10, 1995, in both cases. 
 BREDE, INC. 83been employed by the Employer at such events for at least 15 
days within the past two years; excluding office clerical em-
ployees, professional employees, managerial employees, all 
other employees currently covered by other collective bar-

gaining agreements, and guards 
and supervisors as defined in 
the National Labor Relations Act, as amended. 
 By letter dated September 26, 1995, (GC Exh. 35), Tommy 
Thomas, a business representative
 of Local 17U, invited Brede 
to begin formal negotiations of a collective-bargaining agree-
ment. The letter also contains the following: ﬁAs of this date I 
am requesting that all labor ca
lls [or] requests [involving] our 
unit of employees be given to Da
n Brady, who can be contacted 
at . . . .ﬂ On September 29, 1995, Brede and the Steelworkers held 
their first bargaining session in 
Nierenberg™s office. Present 
were Nierenberg for Brede and Thomas, who is described as 

president of Local 17U, extra helper Dan Brady, Larry Ged-
man, who is a steward in Local 17, and Cerone. There was an 
exchange of some proposals by the parties, and copies of a 
labor agreement used in Chicago, Illinois, the Union™s pension 
and health and welfare plans were given to Nierenberg, and the 
referral plan was discussed. Cerone testified that Nierenberg 
asked if the Union had a copy of the Local 17U™s referral plan 
to provide him with and the union 
representatives indicated that 
they did not; that he explained that the Union™s referral plan, 
which is like a hiring hall plan, works by seniority; that Nieren-
herg indicated that Brede used a call in system whereby the 
employees would call or be calle
d and then be assigned work; and that dates were discussed for the next meeting. Regarding 
this meeting Cerone testified on cross-examination that he and 

Brady spoke at length about specific abuses but he never re-

quested that the referral system, the program of identifying 
employees, be given back to th
e Schultz™; and that after there 
was some notice and discussi
on about Brede™s assuming the 
responsibility to identify the employees that would be assigned 
among the extra helpers, there was never any union demand by 

Local 17U to restore the status quo and give it back to the 
Schultz™. 
By letter dated October 10, 199
5, (GC Exh. 36), Nierenberg 
advised Cerone as follows: 
 I am writing with regard to two separate issues. One 
concerns your client™s proposal that the employer, 
Brede,Inc., begin using the union
™s referral system at this 
time on an interim basis, while negotiations continue over 
a comprehensive collective bargaining agreement. I have 
discussed this issue with William Casey, Jr., Brede™s 
President, who agrees with your client that the present sys-
tem of referrals requires substantial reform. 
However, my client had intended to go back to the sys-
tem that had been in place for many years for the referral 
and hiring of on-call helpers. That system, which had ap-
parently worked successfully, was run by the company di-

rectly, without the involvement of UFCW Local 653. Mr. 
Casey, while agreeing with the need to change the present 
system, does not at this time see any reason to prefer Local 
17U™s referral system over a company-directed one such 
as that which existed in previous years. Accordingly, the 
employer does not agree to 
implement the union referral 
program on an interim basis. If the union wishes to discuss this matter further, it should be addressed at the confer-
ence of principals on October 24, 1995. 
The second reason that I am writing concerns a call I 
received this morning from 
Scott Higbee, a Minneapolis 
attorney who practices with Jack Engberg. Mr. Engberg, 

as you may know, generally re
presents the USWA in this 
district. Mr. Higbee, while not fully aware of any details, 
indicated that his office was not involved and that the in-terests of the union would be represented by Bob Ratlidge, 
a Steelworkers staff representative from this newly re-

drawn district. I would appr
eciate your comments on who 
is representing the union as 
legal counsel and as business 
agent. 
 Cerone testified that the last pa
ragraph of this letter involved a 
jurisdictional issue between District 11 which is the Steelwork-
ers district in the Minneapolis area and District 7 which is the 
Steelworkers district down in the Illinois area; that District 11 

covers Minnesota, Montana, No
rth Dakota, and South Dakota 
and District 7 covers Wisconsin, Illinois, Indiana, and maybe 
Kentucky; that it was a geographical question between the dis-

tricts since the boundaries of Local 17 did not come all the way 
to Minnesota; that District 11 took the position that Local 17 
should not have organized a grou
p in the Minneapolis area and 
that the group rightfully belonged to District 11; that the issue 
arose about the time of this lett
er; that with the intervention of 
the international there was an agreement between the districts 
that since the decorators business was different than what was 
customarily handled by the Steelworkers locals and since Local 
17 did decorator work, they could continue their negotiations 
with companies in the Minnesota area; and that this issue was 
resolved in the end of December 1995. 
On October 10, 1995, Mulligan filed charges against UFCW 
Local 653 in Case 18ŒCBŒ3613, and against Brede in Case 18Œ
CAŒ13795 (GC Exhs. 26 and 25 respect
ively), alleging that the 
UFCW and Brede and Freeman have required that employees 
employed by these Employers pay a fee to the UFCW to be 

employed by these companies notwithstanding that Local 653 
of the UFCW is not their ba
rgaining representative. Both 
charges were subsequently with
drawn as indicated in the Re-

gional Director™s letters of October 26, 1995. 
Cerone also testified that 
he had a telephone conversation 
with Nierenberg during which th
ey discussed and agreed on the 
postponing of the October 24, 1995,
 negotiating session; that 
during this conversation he gave 
Nierenberg an update on what 
was happening between the two Steelworkers districts and indi-
cated that the negotia
tions would have to be put on hold; that 
Nierenberg indicated that Brede wanted to take the hiring pro-
cedure in house; that he told Nierenberg that it was Local 17™s position that that was one of its major proposals and Local 17 
was not waiving its position on that and that the referral plan 
would probably work better for ma
ny reasons if it went through 
Local 17; that the only thing that Nierenberg said about Brede™s 
approach was that the employees would have to call in to Brede 
to get assigned; that originally the Steelworkers asked for a 

seniority list from Nierenberg but it was not provided and 
Nierenberg did not say how Brede was going to rank the 
people; and that neither Brede nor Nierenberg has ever told the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84and that neither Brede nor Nierenberg has ever told the Steel-
workers in what order Brede was going to assign the extra em-
ployees. 
By letter dated October 25, 199
5, (GC Exh. 37), Nierenberg 
advised Cerone, in part, as follows: 
 This letter will reaffirm the Company™s readiness and 
willingness to continue negotiations with the exclusive 
bargaining representative of the employees. 
The certification from the 
National Labor Relations 
Board indicates that the certified union is Local 17U. The 

Company does not wish to engage in an unfair labor prac-
tice, such as a top down recognition of a local union, not-
withstanding the inconsistent certification, might consti-
tute. If you or a Minnesota representative of the Steel-
workers has reason to believe that the Company™s negoti-
ating with an organization other than Local 17U on behalf 

of the on-call extra helpers is appropriate, I would appre-
ciate receiving it. 
 On cross-examination, Cerone testified that a note on Respon-
dent™s copy of this letter (R. Exh. 3), viz, ﬁon Jan 16th 1996 

USWA gave Local 17 permission to begin negotiationsﬂ could 
be correct. By letter dated De
cember 7, 1995 (GC Exh. 44), 

Nierenberg advised District 11 
of the Steelworkers as follows: 
 As you are aware, the on-call extras at Brede voted for 
representation by Local 17U. After a mail ballot, the 
N.L.R.B. certified Local 17U as the exclusive bargaining 
representative. Brede then promptly entered into negotia-

tions with representatives of Local 17U, including a union 
officer, a long time member from the local unit, and an at-
torney. 
While I appreciate the fact that Local 17U is affiliated 
with the United Steelworkers of America, federal labor 
law is clear that when a certification runs in favor of a lo-
cal, the International cannot be
 substituted for that local. 
The Company wishes to continue negotiating with the 
proper representative of the employees. However, Brede 

cannot risk committing an unfair labor practice by termi-
nating its negotiations with Local 17U and commencing 
negotiations with District 11 instead, when the only rela-

tionship between the two organi
zations is that Local 17U 
is affiliated with the U.S.W.A. 
 On cross-examination, Cerone testified that in a telephone 
conversation on January 3, 1996, 
he advised Nierenberg that 

counsel for the Steelworkers in Pittsburgh, Pennsylvania, was 
mediating a case between District 11 and Local 17U and that he 
anticipated that a resolution w
ould be had before the end of January 1996; and that they discussed the problems raised re-
garding the referral system and 
Nierenberg advised Cerone that 
Brede planned to take the system in house. 
By letter dated January 5, 
1996 (GC Exh. 380), Cerone ad-
vised Nierenberg as follows: 
 I am sorry for the long delay in getting back to the 
bargaining table. I am sure th
at your clients are as anxious 
as anyone in finalizin
g the outstanding issues. 
As you will remember when
 we met in September 
1995, one of Local 17U™s proposals was to handle that 
call-in list for the employer through the local union office. 
At that time, we made you aware of some abuses that 
were taking place against Local 17U members i.e., not be-

ing called out to work, being sent home out of seniority, 
and not being given lunch breaks. 
Since then we have been informed that Brede is calling 
Local 17U members to work along with non-Local 17U 
members. This has created 
many inequities and possibly 
unfair labor practices. 
Local 17U proposes to handle
 all call-in for all Brede 
work in the jurisdictional area covered by this certifica-
tion. Local 17U will assign people by seniority who have 
the skill and ability to perform the work required. 
Only Local 17U members will be assigned to work for 
Brede. When that list has been exhausted then extras will 
be assigned. As of this date, Brede™s referral agent refuses 
to employ Dan Brady, Dan Mulligan and Tony Cash. 
Brede has disregarded the true seniority of the mem-
bers and is calling workers at random. 
There is no reverse seniority being used on lay-
offs.There is no grievance procedure to address these com-

plaints. On the exhibit floor, Local 17U members are 
being discriminated against for job selections and assign-
ments.   With Local 17U handling the call-in list, Brede will be in-
sulated against any of the abov
e practices because Local 17U 
will have the sole obligation to administer the call-in list. 
Brede merely has to call in to the union office and tell 
the business agent how many people they need the follow-

ing day. From that point on, 
it is the obligation of Local 
17U to supply the number of 
qualified people requested. 
There is no cost or burden to Brede. If Brede is not sat-
isfied with the performance of some of the people as-
signed, they can be dismissed and additional people will 
be supplied. Please call me upon receipt of 
this letter so that we can 
discuss in detail a smooth transition of this call-in procedure. 
 Cerone testified that he would no
t have written this letter unless 
he was authorized to do so by the Steelworkers; and that it was 
his understanding that the resolu
tion of the jurisdictional dis-pute was formulated in December 1995 and on January 16, 
1996, a stamp of approval was give
n as to what had been re-
solved in December 1995. 
By letter dated January 22, 
1996 (GC Exh. 39), Nierenberg 
advised Casey as follows: 
 Late Friday, I received a call from Jack Cerone, Local 
17U™s attorney, noting that he had not heard from any rep-
resentative of the Company. I told Mr. Cerone that he 
should phone you directly, and I gave him your phone 
numbers in Brighton and Minneapolis. 
Please phone me if there is anything we can do to as-
sist in this matter. 
 Brady testified that he started working for Brede in 1990 or 
1991 and he started working for Fr
eeman in 1991; that when he 
first started working for Brede Johnson would call him or he 
 BREDE, INC. 85would call Johnson and later Gene Schultz would call him for jobs for Brede; that when Gene Schultz took over the call in 
1992 a fee of $15 a month was instituted and he was put on a 
list and given a roster number and called according to his sen-

iority; that Gene Schultz also 
ran the hall for Freeman and it 
was understood that the extras would become union members 

in Local 653; that Gene Schultz
, his daughter, his son, and his former wife all called and left 
messages or they left messages 
on their answering machine; that in 1995 he was working about 
800 hours for Brede and about the same for Freeman; that when 
it became obvious that the extras were not going to become 
members of Local 653 he started 
contacting unions to represent 
the extra workers; that he telephoned Thomas at the Steelwork-
ers in Chicago, Illinois, in January or February 1995 and they 
met in March 1995; that those 
who helped him distribute union 
authorization cards included Mu
lligan, Louie Ballweber, How-
ard Johnson, and Mary Camper; th
at he met with approximately 
150 extras during the campaign; that before 1995 he never 

worked with the Stagehands on a Brede job and he did not 
know if the Stagehands ever worked on a Freeman job; that 
before 1995 the Teamsters delive
red freight and moved it onto 
the exhibition floor; that beginning in 1996 he saw the Team-
sters doing decorating work; that in 1995 and before Stage-
hands were employed by Brede on
 a couple of the larger shows, they did the carpeting and large displays, and usually they were 
called when Brede could not get any more people to do it; that 
he stopped paying the $15 fee in September 1995 after the 

Steelworkers won the election; that up to September he worked 
fairly regularly but after the el
ection he did not work again for Brede or Freeman until March 1996; that after the election he 
and Mulligan were elected to negotiate for the group; that after 
the union election he tried to get work at Brede and Freeman 
but when he telephoned Gene Schu
ltz he was told that if he ever wanted to work for Brede or Freeman again, then he 
should call Tommy Thomas up so s
ee if he could get him some 
work; that he telephoned Johnson the first part of October 1995 
and told him that he wanted to work, and Johnson told him to 

call Casey; that he telephoned Ca
sey and he talked with him 
about why the extras pursued Local 17U out of Chicago, some 
of the problems that existed with
 the hall call and with Gene 
Schultz, and indicated that he and other extras were not work-

ing and wanted to work; that Casey indicated that he realized 
that Gene Schultz and the hall call were a problem and he, Ca-
sey, would like to make some changes in the hall call, taking it 

in house and having Johnson do it; th
at he complained to Casey 
about the calling procedure being very discriminatory, about 

the Schultzs trying to cycle as many people as possible to get 
the $15 fee and the extras were 
promised that they would be-
come members of Local 653 and it did not happen; that he was 
told by other employees that Johnson had started calling people 
in November 1995 when he took the labor call away from Gene 
Schultz; that he used the telephone number for Brede in an 
attempt to get work and he either got a message that there was 
no work and to call back the next day or he was told by some-
one named Dave that there was no 
work for him; that he sent 
certified letters to Johnson and Ca
sey indicating that he wanted 
to work; that he went in to see Johnson and in February 1996 

Johnson agreed to put him back to work and he was put back to work for Brede in March 1996; that in his attempt to get work with Freeman he called Zaugg 
in October 1995 and Zaugg told 
him that because of the internal problems with Local 17U 
Zaugg was going to stick with Local 653 with respect to mak-
ing the calls; that in Septembe
r 1996 when Sabas took over the 
hall call from Gene Schultz he 
gave Sabas his and Mulligan™s 
telephone numbers and asked Sabas 
to call him; that Sabas, in 
view of the large Smithsonian Institution show which was com-
ing up, asked him for the list of Local 17U employees and he 
told Sabas that he would have to check with Local 17U™s attor-
ney; that subsequently he told 
Sabas that he c
ould not give him the list of Local 17U employees but he could give him a 
ﬁbunchﬂ of names and telephone num
bers of people who agreed 
to work the Smithsonian show; that Sabas told him in a few 

weeks before the Smithsonian show in September 1996, with 

respect to the Freeman work, that Johnson controlled who was 
to be called for both companies and it was up to Johnson 
whether or not he, Brady, could work the Smithsonian show or 
any other Freeman show; that in 1996 he told Johnson in ad-
vance when he would not be able to work and Johnson told him 
that he had to give at least two days notice when he was not 
going to be able to work; that when he worked the auto show 
for Brede in the spring of 1996 he noticed that the supporters of 
Local 17U were not present and their jobs had been given to the 
Stagehands; that he had to train the Stagehands to do the deco-
rator jobs; that in the spring of 1996 when he noticed Teamsters loading tables and taking down 
drapes and pipes he asked one 
of them, Ralph Gorsky, what they were doing and Gorsky said 
that there was a new contract which called for the Teamsters to 
do this kind of work; that when 
he complained about the Team-
sters doing the work of the extras he was told that the Team-

sters new contract entitled them to do decorating work; that 

when he told Jim Ladwig that if he was not related to Bill 
Kniefel he would not be workin
g, Sabas advised him that he had spoken with Johnson and if Brady brought up the Union 
anymore, he was out of there; that late in the summer of 1996 
Lenny Prouty, who worked for E
xhibits Plus, an affiliate of 
Brede, began doing decorator work; that while Prouty did deco-
rator work he did not receive th
e $12 an hour decorators receive 
but rather he received his normal pay, $8 an hour; that he has 
an answering machine and Sabas never telephoned him for the 
Smithsonian show; that when he saw Sabas and indicated his 
availability Sabas said that ﬁJ
ohnson tells me who can workﬂ: 
that at the time of the Smithsonian show he was working for 
Brede ﬁquite a bitﬂ; that there have been times when he worked 
for one company for one shift and worked a different shift for 
another company on the same day and it used to be a common 
practice; that although in January 1997 he gave Johnson 2 days 
notice that he could not work on 2 days because he had to at-
tend negotiating sessions, Johnson made an issue out of it and 
he did not work for Brede for several weeks after that; that after 
the election he worked for Freeman the first time in the middle 

of February 1997 on the Northwest Computers show when he 
telephoned Sabas and said that he wanted to work the following 
day; that Sabas asked him if he
 was working for Brede and he 
told Sabas that he was not; that he worked the Northwest Com-
puter show for 3 or 4 days and 
after the first day John Barrett, 
who was the show supervisor a
nd who told the employees if 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 86they should come back the followi
ng day, in his presence, told 
Mulligan that the only reason that he was working there at the 
time was so that he would not file any charges; and that at one 
of the negotiating sessions Nierenberg said that if the extras 

failed to call in even 1 day, 
then they are no longer an em-
ployee of Brede. On cross-examination, Brady testified that he 

stopped paying the $15 fee to Barb
ara Schultz on September 5, 1995, when that month™s paymen
t was due; that Local 17 was 
certified on September 15, 1995; that he worked quite steady 
for Brede during 1996 but there were periods when he was 
available for other work; that although he did not believe that 
he worked the equivalent of full-time hours for Brede, he be-
lieved that he worked more like three-quarter time; that Sabas 
told him Johnson decides who is going to work for Brede and 
who is going to work for Freeman, and Johnson lets Sabas 
know; that he could not dispute 
that he was working almost every week, 40 hours or thereabouts for Brede during the first 

week on September to the third week in November 1996 when 

the Smithsonian show was in town; that he did not know how 
many Freeman shows there were between the end of November 
1996 and February 1997 when he started working for Freeman 

again; that the industry slows down during the Christmas Holi-
days; that he would not be surprised to know that the names he 
gave to Sabas of the people who would be interested in working 

the Smithsonian show are on Sabas™ list; that at the time of the 
hearing herein he had not worked for Brede since the summer 
of 1997; that in 1995 he earned gross total wages from Brede in 

the amount of $6438 and in 1996 he earned gross total wages 
from Brede in the amount of $11,187; that since the summer of 
1997 he has worked primarily for Freeman; that on the days he 
works for Freeman he cannot also work for Brede; that in 1993 
through 1995 Stagehands only worked a couple of the bigger 
shows like the auto show; that he overheard Casey cancel a 
negotiating session because a decertification petitio was pend-
ing; and that in his affidavit to the Board he indicated that there 
were more shows in April and May 1996 when there were 
Stagehands  
Mulligan, who was a show decorator, testified that he 
worked for Brede, Freeman, and Excel; that during the organiz-
ing campaign he contacted extras to determine if they would 
support a union and if they would attend union meetings; that 

after the election he stopped paying the $15 fee to Barbara 
Schultz; that after the election Mark Grant, who is a full-time 
employee of Brede, a member of
 the UFCW and runs or super-
vises shows for Brede told him that they all blew their jobs at 
Brede and Brede was just going to get rid of the whole lot and 
start over at the labor hall, and tr
ain new people; that before the 
election Bill Kniefel, who is a full time employee of Brede, a 
member of the UFCW and runs or supervises shows for Brede, 
told him that the Steelworkers were not going to do anything 
for the extras in Minneapolis; that when he heard that Brede 
was taking the hall call back in house he telephoned Johnson at 

Brede on December 7, 1995, and Johnson told him that there was nothing at that time but he should call back at the end of 
the month; that when he called back at the end of December 

1995 Johnson was not there and he
 spoke with John Barrett, 
who was a journeyman with Brede; that Barrett told him that 

he, Brady, and Tony Cash were not on the list of extras that 
Brede had obtained from Barbara Schultz and was using; that 

Barrett told him that if he want
ed to get some work he should 
contact the Steelworkers; that 
subsequently Johnson apologized 
indicating that he had failed to tell Barrett that he could add 

names to the list; that Johnson told him to call in at 3:45 p.m. 
and he probably would be able to talk to a person and not a 
machine; that he telephoned Bred
e every day at 3:45 p.m. and, 
with the exception of three times, he got a machine; that the 
recording indicated that the work list had been filled, call back 
tomorrow; that he was not told by Johnson or anyone else to 
keep calling in spite of the me
ssage; that on occasion he would 
leave a message indicating his availability; that in February 
1996 there was a meeting at Brede with Casey where it was 
indicated that the hiring proced
ure was to go by qualifications; 
that when he called in to Brede the day of the meeting he was 
told to go to work the next day at the convention center; that on 
one occasion he questioned John
son over the fact that Brede 
worked extra Jeff Beldon who Mulligan believed was less 
qualified then he was and Johnson said the this was done be-
cause Mulligan did not call in the day before for work; that on 
this occasion he told Johnson that he did indeed call in at 3:25 

p.m. and got a recording which indicated that work was full; 
that he then called Casey who 
set up a three way conversation 
with Johnson participating and 
Casey gave Mulligan Johnson™s 
telephone number to call every day; that his level of work after 

that with Brede was irregular; 
that on May 4, 1996, he had a 
disagreement with Sabas,17 and he left the job and went to 
Johnson to complain about Sabas; that Johnson told him to go 

home and cool off18 and call in on Monday; that when he called 
in on Monday Johnson told him that he had discussed the mat-

ter with Casey and it was concluded that Mulligan walked off 
the job and quit; that when he heard that Sabas became the 

steward for Local 653 he asked Brady to give his telephone 
number to Sabas and to tell him that he was available for work; 
that he was not called for the Smithsonian show in September 1996; that in February 1997 he was called by Sabas to work a 
3- or 4-day show for Freeman; that Barrett from Brede was 
running the Freeman show and he sa
id to him, Mulligan, that he 
should come back to work the following day ﬁso don™t run 
down to the NLRB and cry, if you didn™t run to the NLRB and 
cry all the time, you wouldn™t [have] been hereﬂ; that he subse-
quently took a job with DHL Ai
rways and he turned down Sa-
bas when he subsequently telep
honed with a job; that he has had an answering machine for years and it has never been out 
of order; and that during the Smithsonian show, when he did not hear from Sabas, he worked for 5 or 6 days for the Heritage 
Display Group. On cross-examination, Mulligan testified that 
he quit paying the $15 fee to Barb
ara Schultz shortly after the 
election victory of the Steelworkers in September 1995; that a 
                                                          
 17 Sabas did not deny that he told
 Mulligan, ﬁMr. Mulligan, you get 
to go over to the Hyatt and work with your Steelworkers Buddy Mr. 
Brady.ﬂ Mulligan is credited. 
18 Mulligan testified that at one point in his conversation with John-
son he, Mulligan, said: [Y]ou are the one that is sticking 
them Stagenhands down our throat 
right now. Just to rub our nose in the fact that you won™t give us any 

more money but you will hire people at a rate of pay that you pay 
them greater than what you pay your own journeymen. 
 BREDE, INC. 87business agent of the Steelworkers
, Thomas, told him that he no 
longer had to pay the fee; that between the end of the Smith-
sonian show in November 1996 and February 1997 he believed 
that there were 5 Freeman shows; that he was 14th on the 

Schultz™ list when he stopped paying the fee; that he never had 
to call the Schultz™ to get work; that he first worked for Brede 
in 1991; and that before the Steelworkers™ election at Brede he 

never worked with stagehands who were doing pipe and drape. 
On redirect Mulligan testified that he filed a failure to represent 
charge against Local 17U when
 bargaining broke off with 
Brede because of a dispute in the Steelworkers regarding 
jurisdiction. 
Griefenhagen testified that he has been a decorator for Brede 
and Freeman since 1990; that he is a member of the Steelwork-
ers; that before the Steelworkers
 election in late 1995 he got his 
work assignments for Brede or Freeman by calling Gene 
Schultz or a member of his fami
ly or they called him and let 
him know if there was work the next day; that he paid $15 a 
month to stay on the list and he was given receipts for the pay-
ments; that the receipts have the United Food and Commercial 
Workers Local 653 and its address at the top of the receipt; that 
before the Steelworkers electio
n in late 1995 he would let Bar-
bara or Gene Schultz know if he was not going to be available 
for a number of days and then he would telephone them when 
he was ready to go back to work; that after the Steelworkers 
election he was told by Gene or Barbara Schultz that if he 
wanted a day off the he would 
have to let Johnson know ahead 
of time and sometimes if he wa
nted a day off he might end up 
getting a week off instead of the day he asked for; that in No-
vember 1995 Barbara Schultz telephoned him, informed him 
that Johnson took the hall call back and gave him the telephone 
number to reach Johnson; that when he telephoned Johnson for 
work Johnson told him that he was to call between 3 and 4:30 
p.m. and if there was work availa
ble, he would be referred to a 
jobsite; that when he telephoned Brede he usually spoke to 
Dave Grenieri or there were various recordings of him or John-
son; that in 1996 he worked for Freeman with the last time 
being on the Smithsonian show in
 August or September; that 
Sabas telephoned him and asked him to work the Smithsonian 
show and after working 1 day he turned down working for the 
rest of the show; that after he worked in October 1997 for 
Freeman he did not work at Brede for 3 months even though he 
telephones daily; and that the regulars from the UFCW work 
for Brede along with the extras, the Stagehands, who have been 
around since the early 1990s and since 1995 have regularly 
done decorating work, and the Teamsters, whoŠif they do not 
have enough work with the freightŠwill assist in decorating. 
On cross-examination, Griefenhagen testified that after Barbara 
Schultz ceased doing the hall call he no longer had to pay the 

$15; that between the time Barbara Schultz stopped doing the 
hall call and when Sabas was elected steward and called him 
about Freeman™s Smithsonian 
show, Gene Schultz telephoned 

him a few times to work for Freeman only; that after the Smith-
sonian show he worked regular enough for Brede so that he 
turned down Freeman work; and that Sabas was aware that he 

supported the Steelworkers. On re
direct Griefenhagen testified 
that he never telephoned Sabas to try to get work for Freeman; 

that when he worked for Freeman a couple of days Johnson 
started working him less and less
; and that in 1992 all of the 
casuals had a meeting in Brede™
s rug room with Gene Schultz 
and Zahn, and they discussed the fact that a list was compiled 

based on the hours the extras had accumulated since 1990 

based on payroll records. 
Theresa Ballweber worked as an extra in the convention 
decorating industry for Freeman, 
Brede, and Excel. She testi-
fied that when she first started working she was called by Bar-
bara Schultz; that after the Steelworkers election she had to call 
Johnson to get work; that every time she called Johnson he said 
that there was no work available and to try again tomorrow or 
she would get an answer machine which would indicate that 

there was no work available or request that she leave her name; 
that she has not worked for Brede since the Steelworkers™ elec-
tion; and that when she was working a show for Freeman in 
August 1995 about 1 month before
 the Steelworkers™ election 
Gene Schultz told some of he
r coworkers who were talking 
about the Steelworkers, in her presence, ﬁ[y]ou guys vote that 
union in you can all kiss your jobs good-bye.ﬂ On cross-
examination, Ballweber testified that in the election held in the 
fall of 1995 there were three choices, namely, no union, Local 
653 of the UFCW or the Steelworkers; that when she tele-
phoned Sabas to work in the Smithsonian show he told her that 
he could not use her because she had to work the full length of 
the show and she was not able to work the full length; that she 
could have made a total of $84 from Brede in 1994 and a total 
of $360 from Brede in 1995; and that she could have been in 

the 60s on the seniority list which was utilized by the 
Schultz™.
19 Jean Olson testified that she started working trade shows in 
May 1995; that she paid Barbara Schultz $15 a month and her 
name was placed on a list; that
 she telephoned Barbara Schultz 
at 6 p.m. to find out if there was work for the next day; that in 
January 1996, Barbara Schultz told her that henceforth she 
would have to telephone Johnson at Brede and she gave her the telephone number; that she te
lephoned Johnson every day for 
approximately 2 months and kept getting, with two exceptions, 
a recording; that she spoke w
ith Johnson twice and during one 
of the conversations he asked her if she had even worked for 
Brede; that she had worked approximately 200 to 300 hours for 
Brede before that time; that subsequently she worked on trade 
shows for North American and for Freeman on the Smithsonian 
show after Sabas telephoned her; and that she stopped working 
trade shows in February 1998. On cross-examination, Olson 

testified that she worked for North American after the Smith-
sonian show; that she was not aware of any Freeman shows 
between the end of November 1997 when they moved the 
Smithsonian show out and February 1998 when she stopped 
working trade shows to become a custodian; that she began 

working for Brede in 1995; that she did not work for Brede in 
1996; that her estimation of the 200 to 300 hours worked for 
Brede in 1995 came from her W-2; that Brede™s payroll records 

show that she worked a total of 87 hours in 1995 earning gross 
wages of $1044 which is the same amount indicated on her W-
2; that during the 2 months that she telephoned Brede she was 
told by Barbara Schultz to call Johnson at 3 p.m. and she did 
                                                          
 19 She is number 60 on GC Exh. 4. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 88for every day until there were two big shows and she was not 
given work; and that she telephoned Brede an average of 5 days 
a week. 
Leverett (Sonny) Covington testified that he started working 
as a decorator in 1994 for Freeman; that he was on the extra list 

and Barbara Schultz would call him and ask him if he could 
work and tell him where to report; that shortly after the Steel-
workers won the election Barb
ara Schultz was removed from making referrals and he was told to call Brede at their office; 

that he telephoned Brede every day ﬁuntil it became ridicu-
lousﬂ; that when he telephoned Brede he was told either by a 
person or by a recording to call back; that Kevin Sabas tele-
phoned him and asked him if he wanted to work the Smith-
sonian show; that he was in an
 automobile accident which de-
layed his starting to work on the Smithsonian show; that he 
received a doctor™s release on October 29, 1995, and when he 
telephoned Sabas he was put on the tear down crew for the 
Smithsonian show; that after he worked 2 days on the Smith-

sonian show Foreman Kniefel told him that he had been cut; 
that when he objected he was told to telephone Sabas; that 
when he telephoned, Sabas sa
id, ﬁ[Y]ou™ve been badmouthing 
meﬂ; that he explained to Sabas that he said that when Barbara 
Schultz was running the call list it was run more fairly and he 
was getting more work; that Sabas said the Freeman was wor-

ried that he would sue it over the back injury he had suffered in 
the car accident; that when he told Sabas that he had a doctor™s 
release Sabas told him to bring it down and he told Sabas that 

he would bring it down the follow
ing day; that the following 
say he took the release to Brede and gave it to someone in the 

office; that when Sabas gave him his paycheck for the Smith-
sonian show Sabas asked him to sign a Local 653 authorization 
card saying that Covington would be working and he would 
call him; and that he signed the 
authorization card but Sabas did 
not call him. On cross- examina
tion, Covington testified that 
Sabas could not have called him before the Smithsonian show because this was the first show that Sabas made calls on; that 
he did not give the doctor™s release to Freeman; and that Sep-
tember through the end of the year is typically a slow season. 
Subsequently Covington testifie
d that Sabas works for Brede 
and was not at the Smithsonian show; and that when he 
dropped off the doctor™s release at Brede he told the person he 
handed it to that Sabas had requested it. 
David Hiben testified that he 
started working for Brede and 
Freeman in 1990 as a decorator; that he was the foreman on 
some of the shows; that he made $18,000 in total gross income 
in 1995 working for these two companies; that in 1996 he was 
unable to show up for work at the scheduled time for Brede 
because of car trouble; that subsequently when he telephoned 
Brede for work he would get a recorder or would be told to call 

back in a couple of days; that in 1997 he grossed $800 with 
Brede; that he was junior foreman on Freeman™s Smithsonian 
show and worked every day; that Kniefel was the other fore-
man on the Smithsonian show; a
nd that he did not have any 
problems of a disciplinary natu
re with Covington on the Smith-sonian show. Kniefel testified that he worked for Brede for over 9 years as 
a convention decorator; that during the 9 years he has also 
worked for Excel Decorators, Freeman Decorating, and Hoff 
Exposition Services; that he has ﬁchosen not toﬂ work for 
Freeman after the completion of the Smithsonian show in No-
vember 1996;20 that prior to November 1996 from time to time 
he worked as foreman for crews that were working for Free-
man; that he was a foreman on the Smithsonian show for Free-
man and David Hiben was his assistant; that on the Smith-
sonian show job he told Covington to provide a doctor™s note to 

be given light duty and Covington never provided the informa-
tion; that Sabas told him to 
get the doctor™s note from Coving-ton that he told Covington to bring the note to him or give it to 
Sabas; that he never received
 the doctor™s note; that Sabas 
made the decision not to have
 Covington come back and he 
implemented it by not assigning 
Covington to the job list; that 
Hiben said something to Covi
ngton about being late on the 
second day he worked on the Smithsonian show; that Jacobson 
complained to him and Sabas 
that he was not getting enough 
hours on the Smithsonian show; that Sabas wanted to pull Ja-

cobson off of the Smithsonian show and have him work on an 
Excel job; that Jacobson refuse
d indicating that he was in a position to get overtime on the Smith
sonian show job and if he 
went to the Excel job he would be
 getting straight time; that he 
could not think of an instance where an employee worked for 
both Brede and another employer 
on the same day; and that a 
Brede employee with a day off could have worked on the 
Smithsonian show if it did not require bumping someone off a 
display. 
Jacobson testified that he has worked as a decorator setting 
up shows for Brede, Freeman, North American, and Heritage; 
                                                          
 20 Annette Richter, who is an on-ca
ll decorator who works for Brede, 
Freeman, Excel, and North American, testified that in November 1996 
she worked for Freeman on the Smithsonian show and Kniefel, who 
was the foreman, sexually harassed her the entire show; and that on 
November 18, 1996, at the end of the day, Kniefel, in her presence, 
pulled down his pants and bent over. Richter forwarded a letter to 
Freeman and she received a reply from
 Freeman, GC Exh. 46. Pertinent 
portions of her letter read as follows: 
Starting from the first day I worked as a decorator on October 
4, 1996 through the end of the show on November 19, 1996 there 
were sexual comments and sexual overtones made nearly every 
day I worked. 
On Monday November 18th the sexual language was ex-
tremely uncomfortable for me, at the end of my shift as I was 
leaving there was a very rude gesture made by Bill Kniefel by the 
toolrooom near the break table. In front of about 8 people, both 
men and women, he unzipped hi
s pants, pulled them down and 
bent over. 
Jim Zaugg, the general manager of Freeman, replied, in part, as fol-

lows: When contacted about this incident, Kniefel admitted this 
misconduct. 
. . . . 
Freeman Decorating Company 
cannot and will not condone 
this type of conduct by anyone 
in our employment. In view of 
these circumstances, effective immediately we are removing Bill 

Kniefel from any and all of our call lists for six months. Any 
repetition of this conduct by Knie
fel will result in his being per-
manently removed from our call list. 
The law firm that represents the UFCW Loacl 653 herein represented 

Kniefel on the disorderly conduct charge brought by the State of Min-
nesota, GC Exh. 45. 
 BREDE, INC. 89that he first worked for Brede 10 years or more before the hear-
ing herein; and he first worked for Freeman in 1990 or 1991; 
that to get work for Brede he would call in to Gene or Barbara 
Schultz and he got work for Freeman from them; that when he 

paid $15 a month to stay on the list he received receipts (GC 
Exh. 19);21 that when Johnson took over the hall call he called 
Brede™s office and he worked a few days here and there; that he 
stopped telephoning Brede in July or August 1996 when he was 
not given work; that he worked 5 or 6 days for Freeman on the 
Smithsonian show after he teleph
oned Sabas; that after the 5 or 
6 days on the Smithsonian show he 
told the crew chief, Kniefel, 
that he had to take a few days off; and that when he received 

his paycheck from Sabas for the Smithsonian show Sabas asked 
him to sign a union card and when
 he refused Sabas said, ﬁI guess some people just don™t want to work for Brede any 
more.ﬂ On cross-examination, Jacobson testified that he might 
have stopped paying the $15 fee to stay on the hall call list right 
after the Steelworkers™ election in September 1995 when Brady 
told him to stop paying the fee; that Sabas took over the extra 
referral list a couple of weeks before he, Jacobson, worked on 
the Smithsonian show; that he wo
rked a total of 16 days on the 
Smithsonian show; that he beli
eves that Sabas passed him over 
during the Smithsonian show because of his affiliation and 
support of the Steelworkers; that he believes that he could have 
worked more hours on the Smithsonian show; that after looking 
at Respondent Union™s Exhibit 1,
 which is the daily timesheet 
for all employees working for Freeman on the Smithsonian 
show, he was unable to show an additional day where he could 
have worked; that in 1997 he called Sabas about a show and 
Sabas said that he had given Ja
cobson™s spot away to Brady; 
that his name (misspelled but with his correct telephone num-
ber) appears on the last page of 
the referral list which Sabas had 
(GC Exh. 14); that his name also appears on the list after the 

number 65 but it is crossed off; that he started working as an 
extra in 1983 and at the time he had to telephone Brede to get 

his assignments; that he continued to telephone Brede to get 
assignments until 1991; and that since the early 1990s he has 
seen Local 13 Stagehands working for Brede and they were 
performing the same functions as decorators.  
Sabas, who has worked for Brede for about 18 years as a 
trade show decorator, when call
ed by counsel for the General 
Counsel, testified that after 10 
to 12 years of service his em-
ployment with Brede became fairly regular; that he is a jour-

neymen and is a member of UFCW
 Local 653; that he has also 
worked for Freeman, Badger, and Excel; that he tries to work 
for Freeman a day or two a year to keep his name on their list; 
that he has worked as a foreman for Brede; that he was elected 
steward in September 1996 replacing Gene Schultz; that he is 
on the contract negotiating committee and he participated in the 
negotiations in 1991 and 1995; that Brede agreed at the bar-
gaining table to let the UFCW handle the referral of employees; 
that Gene Schultz subsequently did the calling; that before he 
started the calling he got assignments to work for Freeman by 
                                                          
                                                           
21 The receipts are numbered and have ﬁUnited Food & Commercial 
Workers-Local 653ﬂ at the top. At the 
left side of the receipt there are a 
column of entries, namely, ﬁRetiri
ng Cd, Dues, Initiation, Return R.C., 
Assessments, Total.ﬂ The $15 was entered on the total line only. 
telling Gene Schultz that he wa
s available and he would get an 
assignment if it got to his name on the list; that after he was 
elected steward, Gene Schultz 
made it known that he did not 
want to make the labor calls anym
ore; that he told Zahn that he 
would make the labor calls;22 that he was unable to ﬁconnectﬂ 
with Gene Schultz so Zahn gave him a copy of a list that he had 
(GC Exh. 14); that the Smithsonian show had two shifts, day 
and night, and he had to determine who would work day and 
who would work nights so he placed an asterisk in the margin 
of the list; that he wrote additional names on the list; that Zahn 
sent him Freeman™s job call, i.e.
 (GC Exh. 15); that before he 
made the fairly large labor call for the Smithsonian show he 
asked Johnson who he was going to have working; that Johnson 
gave him a list of people who Brede would be working (GC 
Exh. 16); and Johnson indicated that it was okay to use these 

people if they were not working for Brede but he had first 
ﬁdibsﬂ on them; that he added names to the list whenever any-
one asked if they could work 
on the Smithsonian show; that 
some of the people gave him pieces of paper with names and 
telephone numbers on them; that 
the Smithsonian was the first show that he called for; that
 before the Smithsonian show 
started Brady told him that he and Mulligan were interested in 

working the Smithsonian show; that Brady said that he would 
give him a list of Steelworkers who were interested in working 
the Smithsonian show; that he telephoned Mulligan and Brady 
on a number of occasions during the Smithsonian show but he 
did not keep track of who he called and he could not recall on 
what dates he made the calls; th
at when people called it was his judgment call which one of them he would tell to work and 
which ones he had to put off until after 7 p.m.;
23 that during the 
Smithsonian show he had a call 
for an Excel job and he ended 
up nine people short even after calling all of the people he had 
on the list; that his affidavit to the National Labor Relations 
Board (the Board) indicates that he telephoned Brady once 
from the time he started working the list until December 12, 
1996 and he called Mulligan twice;
24 that he left a message on 
Mulligan™s answering machine indicating that there was work 
available and with Brady there was no answer; that he tele-
phoned Mulligan and Brady after the Smithsonian show to let 
them know that there was work available; and that during the 
1995 negotiations Brede asked for 
significant wage
 concessions pretty much across the board. On cross-examination, Sabas 
testified that no one at UFCW as
ked him to take over the hall 
call and he was not given any training by the UFCW; that he 
was not paid by anyone for doing the hall call and the UFCW 
did not reimburse him for his e
xpenses; that he changed the 
procedure that Gene Schultz used in that he had to call the peo-
 22 Zahn testified that UFCW did not have anything to do with Sabas 
being assigned to do the hall call after he was elected as the union 
steward; that he did not pay Sabas 
any extra money to take over that 
responsibility; that he did not reimburse Sabas for any of his expenses 
or pay him for the time he spent for doing the hall call; and that he did 
not give Sabas any instructions 
on how he should do the hall call. 
23 Subsequently, he testified that usually with the Smithsonian show 
even though he told somebody to hold until 7 p.m., he ended up giving 
them a job anyway. 
24 The affidavit also indicates that he spoke to Brady on a number of 
occasions on the show floor. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 90ple because he did not have pe
ople calling him regularly; that 
he told the people that they had to call him between 5 and 7 
p.m. and he would put them on 
the list, and after 7 p.m. he would fill the call with the next people on the list who he could 
get hold of; that he told the people 5 p.m. because that was the 
earliest that he could get home to receive the telephone calls; that once a worker started on the Smithsonian show the fore-

man on the job told the worker whether he should come in the 
next day; that on the Smithsonian show there were some who 
did the setup who they wanted to do the take down because of 
their familiarity with the packing 
of the valuable artifacts; that 
with the Smithsonian show Freeman ﬁuppedﬂ (increased) the 
number of people they needed and there were ﬁmanyﬂ times he 

could not get more people because they just were not avail-
able;25 that 2 weeks before the Smithsonian show set up Brady 
told him that he had a list of people that were involved with the 
Steelworkers and he asked him if he would work them; that 
Brady never did give him the list and before the Smithsonian 

show began he asked Brady about the list and Brady said that 
he contacted the Steelworkers and their lawyer told him not to 
supply the list to him; that at 
that time he got the telephone numbers for Brady and Mulligan and he told Brady that he 
knew that he was working for Brede at the time but if he be-
came available he should call him; that Mulligan was working 
for Local 880 for Heritage Displa
ys at the Smithsonian show; 
that he might have called Brady and Mulligan more than once 
or twice as he indicated in his affidavit because he was calling 
numbers trying to find people to fill the calls and many of the 
people on the list were known advocates or members of the 
Steelworkers; that Jacobson wo
rked on the Smithsonian show 
virtually every time there were people working; that Olson, 

who told him that she was a Steelworkers supporter, worked the 

Smithsonian almost every day also; that after the Smithsonian 
show he gave up the procedur
e where people would call in 
between 5 and 7 p.m. and he be
gan calling them; that he be-
lieved that he filled the calls fo
r six to eight Freeman and Excel 
shows between the Smithsonian show and when the Steelwork-
ers began filling the calls in 1997; that the people highlighted in 
green on the list Johnson gave him work full time or regularly 
for Brede; that he referred Co
vington, who he believed is a 
Steelworkers, to the Smithsonian show; that Hiben told him 
that Covington would not lift anything on the Smithsonian job 
after his car accident; that he 
asked Covington to give him a 
doctor™s release and if he was 100 percent he would be put back 
to work; that he remembered that Covington did come in with a 
doctor™s slip stating that he could work; that he never refused to 
refer Brady, Mulligan, Covington
, or Jacobson for employment 
with the Employer; that even
 though Jacobson walked off the job one night he sent him back the next day;
26 that he believed 
                                                          
                                                                                             
25 This testimony was given after the 
witness testified that there were 
pretty much only 1 or 2 days at the beginning and at the takedown 
when he was marking calls and that he should, in light of this testi-
mony, recant certain of his testimony and change his testimony, recant 
certain of this testimony and change 
his testimony to ﬁthere . . . [were[ 
a couple of days during the show when . . . [Freeman] upped . . . [the 
number of people they needed].ﬂ 
26 Sabas explained that he had Knie
fel tell Jacobson that he was to go from the Smithsonian job to an Excel job and Jacobson that he was 
that there were about 60 people in the go in and tear out at the 
Smithsonian and this consisted 
of one journeyman who was the 
foreman and 59 extras; and that Stagehands have been hired by 

Brede to supplement its other work
ers, this goes back 10 years, 
and the Stagehands do the same ty
pe of work as the decorators. 
On redirect, Sabas testified that he was not sure what the green 

dots on General Counsel™s Exhibit 14 meant.
27  When called by the UFCW, Sabas testified that Respondent 
Union™s Exhibit 3 is the original list with green highlighting 
that he received from Johnson; that
 he told the highlighted ex-
tras that if they were laid off from Brede they should contact 
him and if there was work ava
ilable, he would put them to 
work;28 that Respondent Union™s Exhibit 4 consists of the daily 
timesheets and the labor call 
from Freeman, dated January 21, 
1997, for the Northwest Computer Show to which he referred 

Brady and Mulligan in February 1997; that of the 4 days 
worked on this job, February 
17, 18, 19, and 20, 1997, Brady 
worked 3 and Mulligan worked 4;
29 that he has worked for 
Brede for 18 years and he has never heard of anyone working a 
full schedule for Brede 1 day and then working for Freeman on 
the same day if both Brede and Freeman had shows on that day; 

that on jobs like the Smithsonian the employee has to stay until 
the display he is working on is done and if he does not, the 
supervisor would not want him back the following day; that as 

far as working weekends, quite
 often Brede works weekends; 
that as far as working on his day off from Brede during the 
week, while Brede employees do occasionally get a day off 
during the week he would not break up an existing crew to 
accommodate someone who had a day off at Brede; that he did 
not recall Brady calling him on his day off from Brede and 
 to go from the Smithsonian job to an Excel job and Jacobson refused 
indicating that he was in a position to get overtime at the Smithsonian 
job; and that when overtime was later offered to Jacobson on the 
Smithsonian job Jacobson refused it. 
27 At p. 3, L. 11 of his December 12, 1996 affidavit to the Board , 
GC Exh. 18, Sabas idincated, ﬁThe green dots are the people Mike 
[Johnson] said I could call . . . .ﬂ Ov
er one page of the seven page affi-
davit deals with the question of his referring or not referring Brady and 
Mulligan. 28 Those highlighted included Brady. 
29 The General Counsel introduced a 
letter from the Board to the at-
torney for UFCW dated February 13, 1997, GC Exh. 41, which contins 
the following: Finally, the Regional Director found 
sufficient evidence to support a 
finding that the referral service is operating in a discriminatory manner 

in violation of Sec. 8(b)(2). We are still in the process of identifying 
potential discriminates. So far, we 
have sufficient evidence to support 
a complaint concerning Dan Brady, Dan Mulligan, and Don Jacobson. 
This finding is based on evidence of Sabas™ failure to follow objective 
criteria in making referrals; those 
three employees™ leading roles in 
organizing on behalf of Steelworkers Local 17U, statements by Sabas 
indicating anti-Steelworkers Local 17U animus; and payroll records 
supplied by the Employer that indicate a large number of new em-
ployees have lately been called to work by Sabas in preference to 
those individuals, who have a long history of employment. Statements 
evidencing animus include an argu
ment in May 1996 that immedi-
ately preceded Dan Mulligan™s discharge from employment with 
Brede, Inc., and solicitation of employees to sign authorization cards 
for Local 653 with the explicit or imp
licit threat that if they did not, 
they would not work any more for Freeman Decorating Co. 
 BREDE, INC. 91saying that he was available; and that he did not recall Brady 
telling him that he wanted to
 work on the Smithsonian show. On redirect, Sabas testified that 
he never heard that there was a 
probable cause finding issued by
 the Board and he was never 
told that he should refer Brady and Mulligan. Subsequently he 
testified that at the time of 
the Northwest Computer Show in 
February 1997 he did not know that there was an unfair labor 
practice charge filed against th
e UFCW regarding the referrals 
of Brady and Mulligan.  
Johnson, Brede™s operations manage
r, also testified that he 
did not talk to Sabas about his 
function of referring employees 
to Freeman;
30 that he did discuss a list with Sabas so that both 
Brede and Freeman could operate; 
that the list indicates which 
people he wanted to keep available for Brede; and that Griefen-

hagen was among the people he asked Sabas to leave alone. 

Johnson answered, ﬁ[n]oﬂ to the following question of Brede™s 
attorney™s: ﬁ[Y]ou never meant in any discussions with . . . 
Sabas to preclude his using any employees for any extended 

period of time, did you.ﬂ Subseque
ntly Johnson testified that he 
did not recall giving Sabas a list and he did not recall highlight-
ing in green any of the names on the list. Johnson did concede 
that it was his handwriting on the list received as General 
Counsel™s Exhibit 16. Also he testified that above the number 
13 on the list were journeymen and below that were the extras.  
By position statement dated 
March 13, 1996 (GC Exh. 28), 
Brede™s attorney indicated in part as follows: 
 Since the end of December 1995, the Employer has hired Ex-
tra Helpers in the following manner: 
a) Mike Johnson, an employee working in the City 
Desk department, assesses the 
work for the next day.  
b) If it appears that there will be enough work to jus-
tify hiring individuals on a temporary basis outside the 
Local 653 bargaining unit, i.e., hiring Extra Helpers, then 
Johnson will record the number of additional employees 
needed and the names of any individuals known to him 
who are particularly suited to the available work. 
c) Meanwhile, individuals who want to work the next 
day phone in to report their availability. Their names are 

taken by Dave Grennier (a/k/a Opie), a nonsupervisory 
employee who assists Johnson.
 A log has been kept of 
call-ins since February 27, 1996. 
d) If the individuals, show Johnson recorded as having 
known qualifications for the next day™s work, phone in 
their availability, th
en Johnson or Grennier will give them 
their assignment over the telephone. 
e) If a certain number of the individuals whom John-
son recorded as having known qu
alifications for the next 
day™s work do 
not call in their availability, then Johnson 
will call up that number of other Extras who (i) are quali-
fied and (ii) had previously phoned in their availability. 
f) If there is no work available for the next day, a voice 
mail message will notify callers that there is no work. Oc-
casionally, individuals phoning in their availability may 
also get that message when 
the phone is in use. Messages 
are not retrieved from this voice mail; this has been com-
                                                          
 30 Johnson™s actual response was ﬁI™d have to say no.ﬂ 
municated to Dan Mulligan, one of the individuals named 

in one of the charges. 
g) If individuals are working on particular show one 
day, and it is known that the show will continue into the 

next day, those individualsŠif they will be availableŠ
will be assigned to continue on that show. They may also 
be carried forward to the ne
xt day to work on another 
show.  The criteria for determining qual
ifications is clear and unam-
biguous, although some of the measures are subjective. The 
criteria are: 
a) the individual™s availability, as indicated by his or 
her phoning in;  
b) the individual™s availability, as indicated by his or 
her being available when the Employer representative 

phones back, if applicable, to
 assign the employee to a 
particular show;  
c) the individual™s transportation, i.e., whether it is 
adequate to get to the show site; 
d) the employee™s tenure with the Employer, essen-
tially his or her seniority; 
e) the individual™s past performance; 
f) the individual™s strengths and limitations, i.e., the 
type of work at which he or
 she shows greatest reliability 
and results; 
g) the amount of work that is available. 
 The individuals whom
 . . . Johnson records as being prefer-
able for certain jobs are the most qualified based on the pre-

ceding criteria. Seniority is a factor, but not the only factor. A 
candidate™s support of Local 17U 
is not a criterion for hiring 
or assignment, nor does the Employer have any way to know 
the level of sympathy or support a particular candidate may 
have toward the union. [Emphasis in original.] 
 In his supplemental position statement dated April 12, 1996 
(GC Exh. 29), Brede™s attorney i
ndicated, in part, as follows: 
 Although the employer has not provided notice to the 
employees that the referral procedure changed, substan-

tially all of the employees who 
previously worked with the 
Local 653/Schultz referral system now report directly to 

the employer. Accordingly, th
e employer did not consider 
it necessary to meet its labor 
requirements, to provide ad-
ditional notices. . . . . The employer did bargain with the certified union over 
the subject of the unfair labor 
practice, i.e., taking the re-
ferral and hiring system for extra helpers away from Local 
653 and Gene Schultz; that employer acceded to the un-
ion™s request, during bargaining, that the Local 
653/Schultz referral system be
 terminated; the certified un-
ion waived any rights it had in this matter, at the time of 
the employer™s change, because it gave notice that it 

would discontinue bargaining for an indefinite period of 
time (which stretched over many months) due to an inter-
nal union dispute; and finally, once the employer agreed to 

the union™s demand to discontinue the Schultz referral sys-
tem, there was no pre-existing standard of conduct that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 92limited the employer™s choices, such as an expired collec-
tive bargaining agreement. 
 . . . . 
It is the primary position of 
the employer that it did not 
act unilaterally in this matter because it acted pursuant to 
the union™s demands in the course of negotiations. How-
ever, even if one could view the employer™s actions as uni-
lateral, the union waived its rights. First, it waived its 
rights by not having objected in
 any, let alone a timely, 
manner. In addition, the union waived its rights because it 
expressly and unilaterally 
discontinued bargaining. 
Moreover, in addition to the bargaining history of the 
parties and the union™s waiver, the fact remains that there 
was no standard of performance from which the employer 
deviated, other than that which the union demanded the 

employer abandon. There was no expired collective bar-
gaining agreement. The empl
oyer had no obligation to 
utilize Local 17U™s referral system, once it abandoned Lo-
cal 653™s.  By cover letter dated August 20, 1996 (GC Exh. 30), Brede™s 
attorney forwarded a memorandum to the Board which includes 
the following: 
 According to Mike [Johnson], prior to January 1, 1996, when 
Brede needed casual workers a call was put in to a representa-
tive of 653 as to the specifics of how many and what kind of 
workers were needed as well as the time they were needed 

for. In order to give Brede more discretion in the hiring proc-
ess, as of January 1, 1996, a separate phone line was installed 
at Brede and people who want to be considered for casual 

employment were requested to dial this phone number be-
tween 3 and 4PM on a daily basis. Jobs are then assigned 
based on matching who calls in to work with what Brede™s 
particular needs are for a specif
ic job, and other relevant em-
ployment factors. Some of these factors include availability as 
to time and date, employee experience level and qualifications 
for a specific type of job, and pa
st experience with a particular 
employee™s reliability and job performance. 
 By letters dated December 30, 1996 (GC Exhs. 23 and 24), 
respectively, the Acting Regional 
Director for Region 18 of the 
Board dismissed petitions for decertification in Case 18ŒRDŒ
2151, Freeman Decorating Company and Case 18ŒRDŒ2152, 
Brede Exposition Services, because there were allegedly unre-
medied unfair labor practices which precluded the existence of 
a question concerning representation. 
Zaugg, who is the general mana
ger of Freeman and is in 
charge of its Des Moines office, testified that Freeman does not 
station any permanent employees in the Minneapolis area; that 
for its shows in the Minneapolis area it gets employees by send-
ing a letter
31 to the labor supplier, UFCW; that it has had a 
series of 1-year collective-bargaining agreements with the 
UFCW32 which contracts indicate ﬁ[
l]abor force shall be sup-
plied by [UFCW] Local #653 if full-time union labor is avail-
ableﬂ; that the UFCW supplies 
decorators who put up the ta-
bles, chairs, carpets, and drapes; that some of the decorators are 
                                                          
                                                           
31 See GC Exh. 7. 
32 See GC Exh. 3. 
represented by the Steelworkers; and that those decorators who 

are represented by the Steelworkers were extra helpers and 
were not full-time employees. On cross-examination, Zaugg 
testified that after July 8, 1997,
 the Steelworkers made the re-
ferrals of the extra helpers; that presently Freeman sends a let-
ter to the UFCW requesting available employees and then it 
sends a letter to the Steelworker
s if UFCW cannot supply all of 
the employees needed; that when Freeman does a job itself it is 
the employer and when Freeman subcontracts a job to Brede 
the latter supplies the work force and the equipment, and Brede 
is the employer; that there are some weeks when Freeman is 
doing a show itself in the Minneapolis area and it also subcon-
tracts a show to Brede; that considering the size, complexity, 
and duration, Respondent Brede™s Exhibit 1 shows an increase 
from 1995 to 1996 and 1996 to 1997 in both Freeman™s own 

shows in the Minneapolis area 
and in the shows it subcontracts 
to Brede; and that the Stagehands have worked for Freeman 

hanging special signs and doing 
special rigging. On Redirect, 
Zaugg testified that Freeman did not
 distinguish in its job calls between full time and extras; and that when he sent a letter to 

Zahn prior to the Steelworkers becoming involved in 1997, and 

requested a certain number of d
ecorators he expected to get 
journeymen first and if there were not sufficient journeymen 

available, to get the extra helpers next. 
By letter to the Board dated February 21, 1997 (GC Exh. 
31), Brede™s attorney indicated as follows: 
 Enclosed please find a letter from Brede™s President, William 

Casey, III, concerning the aggregate number of hours worked 

by Stagehands™ referrals during the past six years. As the 
numbers indicate, the referrals dropped by more than half 
form 1991 to 1992; increased slightly in 1993; decreased by 

approximately 90% from 1993 to 1994; increased by ap-
proximately 600% from 1994 to 1995; and then increased an-
other 200% from 1995 to 1996. Mr. Casey™s letter indicated 
the two primary reasons why th
e numbers increased so dra-
matically from 1995 to 1996. One is the Smithsonian Exhibit, 
for which Freeman Decorating utilized a substantial number 
of the extra helpers; and the other is Freeman™s increase in di-
rect business in this region in 1996. In any event, however, the 
1996 levels are still lower than those of 1991.
33  By letter dated April 7, 1997 (GC Exh. 27), the attorney for 
UFCW forwarded a position statement to the Board and in it he 
indicated that Covington had a ve
rbal incident with Hiben, a 

ﬁname callﬂ foreman and that C
ovington worked every day that 
he wanted to during the Smithsonian show.
34  33 Casey™s enclosed letter indicates that the stagehands worked the 
following hours for Brede: 
1996 4250 
hours 
1995 1410 
hours 
1994 213 
hours 
1993     2311 hours 
1992     2093 hours 
1991     4439 hours 
34 On brief the General Counsel renews his objection to the admis-
sion of any part of apposition statem
ent or affidavits which were not 
specifically identified as admissions, 
prior inconsistent statements, of 
their necessary context. Regarding 
this renewed challenge, that state-
 BREDE, INC. 93Cerone testified that there were a total over 20 meetings be-
tween the Steelworkers and Brede and Freeman; that the last 
one was held in June 1997; that
 Brede and Freeman made pro-
posals with the major difference between the proposals being 
that Brede refused to agree to the referral program for Local 
17U while Freeman did, and Brede had some language con-
cerning other unions in the Minneapolis area it had not been 
doing business with and Brede wanted language in the contract 
that allowed them to use help from some of the other unions in 
lieu of Local 17U people; and 
that Local 17U presented the 
company proposals to the membership of Local 17 for ratifica-
tion vote; and that on July 8, 
1997, the Freeman contract was accepted and the Brede contract was rejected. On cross-
examination, Cerone testified that Brede™s proposal was to use 
members of other labor organizations as they had been used in 

the past. 
Griefenhagen testified that in 
October 1997 he started receiv-ing telephone calls from the Steelworkers to work for Freeman; 

and that Freeman signed a contract with the Steelworkers and 
when Freeman is in town he will work for Freeman.  
General Counsel™s Exhibit 40 is a listing of all the charges 
that have been filed against Brede or Freeman or Local 17U or 
UFCW Local 653 that are not included herein. 
Matt Rice, who works as a stagehand and is a business agent 
for the stagehands, testified that the stagehands work off a re-

ferral list of a little over a thous
and people; that his Local, Lo-
cal 13, does work for Brede sharing jurisdiction with Local 653 
as far as doing pipe, drape, and rug and building the displays 
and booths; that his Local has exclusive jurisdiction to do the 
rigging, lights, sound, and someth
ing described only as ﬁAVﬂ; 
that Local 13 of the stagehands has been doing this type of 

work for Brede for as long as he could remember and he has 
worked as a stagehand for 25 years; and that Respondent Em-
ployer™s Exhibit 4 is the appr
oximate numbers that the stage-
hands records reflect. 
General Counsel™s Exhibit 4 consists of documents produced 
under subpoena by Freeman. Incl
uded is a printout showing 
employee name, date of hire
, union affiliation, and sign in 
sheets for the period January 
29 to February 8, 1998. 
Analysis 
Paragraph 9(a) of the conso
lidated complaint in Case 18Œ
CAŒ13968 et al., alleges that on 
or about January 1, 1996, Re-
spondent Brede implemented changes in its procedures for 
hiring unit employees, specifica
lly including but not limited to 
changing from a seniority- or longevity-based priority order to 
an order determined by a multitude of factors in addition to 
seniority or longevity with Respondent and requiring employ-
ees to call to inquire about work instead of having employees 
wait to be called. 
On brief, the General Counsel contends that there were nu-
merous and substantial changes in Brede™s procedures and cri-
teria for calling up extras; that the change in the administrator 
of the program is a unilateral ch
ange in a condition of employ-
ment; that Brede materially changed the hours of operation of 
the system which could have made it more difficult for these 
                                                                                            
 ments and affidavits will be consider
ed to the extent they do provide 
the necessary context. employees, known to commonly ha
ve other jobs, to make con-
tact; that under Brede™s in-hous
e system employees sometimes 
had only a few minutes at around 3 
p.m. to call before the next 
days work list might be filled by others who called earlier or 
more often or just got lucky enough to get past the answering 
machine; that while Barbara Schultz took and left messages and 
sometimes left assignments on her answering machine, Brede 

did not leave messages for empl
oyees since it did not call out, 
and it refused to take messages 
from employees calling in; that, 
unlike the Schultz system, empl
oyees risked being blackballed 
by Brede if they took time off; th
at another material change was 
the switch from an objective ranking of employees based pri-
marily on longevity to a subjective system based on Johnson™s 
evaluation of the employees™ past performance and abilities as 
well as availability and seniority; that despite Johnson™s initial 

insistence that every qualified person who called got work, the 
truth was that calling in on any particular day made no differ-
enceŠall the employees were preselected before anyone called 

in; that unilateral changes in a first contract situation like this 
are permitted only by impasse 
in overall contract negotiations, 
waiver, or ﬁexigent circumstances,ﬂ 
RBE Electronics of S.D.,
 320 NLRB 80 (1995), and 
Bottom Line Enterprises,
 302 NLRB 373 (1991); that there is no claim or evidence of impasse and 
there is no evidence Local 17U waived its right to bargain over 

the referral procedure; that Local 17U, at every opportunity, 
explicitly objected to Brede™s proposal to take the referral sys-
tem in house and Local 17U™s expressions of dissatisfaction 

with the Schultz system is a far cry from blanket authorization 
to make any and all changes desired by Brede; that Brede im-
plemented the change by Dece
mber 6, 1995, or in about 6 
weeks after Local 17U put the negotiations on hold; that after 

Local 17U was certified and it requested a meeting with Brede, 
a similar length of time passed before Brede made a representa-
tive with real authority to barg
ain available; that Brede should 
be precluded from making the claim that the ﬁholdﬂ placed on 
the negotiations by Local 17U constituted an implicit waiver or 
ﬁexigent circumstancesﬂ sufficient to justify the involved 
changes because it failed to notif
y Local 17U in advance of any 
immediate intention to make ch
anges while negotiations were 
on hold; that Brede did not give Local 17U a deadline or a 
timetable or a detailed proposal of
 what it meant and as soon as Local 17U found out about the timetable and the details, it de-
manded a meeting; that even if
 Local 17U™s ﬁholdﬂ on the ne-
gotiations was found unreasonable in length, Brede was still 
obligated to make a detailed proposal before it could lawfully 
make unilateral changes, 
Stone Boat Yard,
 264 NLRB 981 
(1983), enfd. 715 F.2d 441 (9th Cir. 1983), cert denied 466 
U.S. 937 (1984); that Casey™s concern for those who stopped 
paying the $15 fee can hardly justify the changes in the hours 
of operation of the referral system or the change in who ulti-
mately had to call whom; that the new call-in procedure se-
verely hampered employees™ ability to get through and express 
interest in work, and it established new subjective criteria for 
work that further reduced the number of employees available; 
and that with respect to the changes, the General Counsel seeks 
make whole relief for any empl
oyee, identities unknown at this 
time, who suffered a loss as a result of the changes, and restora-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94tion of the status quo to the extent Local 17U requests, 
Pierelli 
Cable Corp., 323 NLRB 1009 (1997). 
Brede, on brief, argues that the totality of the circumstances 
determines whether there was an unlawful unilateral change, 
Westinghouse Electric Corp.,
 150 NLRB 1574 (1965); that here 
(a) the system for selecting and assigning extra helpers has 

been performed in-house for decades, with the exception of a 

very few years, (b) the extras previously phoned the Schultzs 
and now they phone Johnson, (c) there has been no complaint 
that someone did not know who to call, (d) under the Schultz™, 
there was a weighting toward experienced workers, but not 
absolute seniority on an industry or company basis, and under 
Brede™s Johnson there is a similar weighting without absolute seniority, and (e) Brede™s motivation was to ensure the avail-
ability of qualified workers and 
to avoid losing qualified work-
ers who, because they supporte
d Local 17U and stopped paying 
a referral fee to the Schultzs, would no longer be referred to 
Brede; that Brede acquiesced to the concerns of Local 17U, 
fulfilled a legal obligation, and ca
nnot be held to have violated 
Section 8(a)(5); that even if the employer™s action would have 
been unilateral, Local 17U waived its right to bargain; that a 
union having sufficient notice of the employer™s unilateral 
change will be deemed
 to have waived its bargaining rights if it 
fails to make a timely 
request for bargaining, 
W-I Forrest Products Co., 304 NLRB 957 (1991); that here Local 17U at no 
time requested that the employer restore the status quo ante; 
that there is no evidence in the hearing herein of antiunion ani-

mus on the part of Brede; that the General Counsel should not 
be allowed to argue that the change was already implemented 
and that, therefore, any notice to the Union was insufficient; 
that it is not necessary that there be ﬁformal and fullﬂ notice, 
only ﬁactual notice,ﬂ 
YHA, Inc., 
307 NLRB 782 (1992); that 
Local 17U took itself out of the bargaining arena by having 
unilaterally declared a hiatus while it addressed its internal 
problems over identifying who would be authorized to ﬁdealﬂ 
with Brede; that Local 17U™s lawyer refrained from requesting 
to bargain over the restoration 
of the in-house program; that Local 17U did not object to ta
king the referral system away 
from the Schultz™ but rather Local 17U wanted the system to be 

taken over by Local 17U and the parties negotiated over this 
issue; that the change in the selection process was de minimis; 
and that there is no requirement to bargain about the change 
where, as here, all workers not covered by other collective-
bargaining agreements or otherwise excluded by the certifica-
tion continued to be represente
d by Local 17U, a seniority 
weighted preference continued in effect, and no one testified at 
the hearing herein that he or she would have been hired under 
the Schultz™ referral system but
 was not hired under Johnson. 
As pointed out by the General Counsel there were numerous 
substantial changes when Brede t
ook the hall call for the extras 
in house in December 1995. One need only compare the sum-
mary of the testimony of Barb
ara Schultz and Johnson as set 
forth above. Barbara Schultz
 testified as follows: 
 that in a situation where Brede indicated that it needed 15 
people, those top 15 on the list had from 5 p.m. to 8 p.m. to 
telephone her and if they did 
not, she would try telephoning 
them; that if she did not reach them, she would go down the 
list until she had enough people to
 fill the call; that if someone 
on the list who was not in the top 15 telephoned in while she 
was trying to fill the call she would tell them that they would 
have to wait until she could determine if the first 15 people on 
the list would take the jobs; that if by 8 p.m. she did not hear 

from someone who was in the top 15 she would go down the 
list until she found someone and she could be telephoning 
them after 8 p.m.; that when she started telephoning she 

started at the top of the list and she always left messages for 
people; that if she got a telephone call from Johnson at 4 p.m. 
and it was for a large call she would start right away contact-
ing people starting at the top of the list instead of waiting for 
them to telephone her by 5 p.m.; that if she had 10 jobs she 
would stop the early calling at th
e tenth person and wait to see 
if the top ten were going to take the jobs and if they did not, 
then after 8 p.m. she would continue on down the list; that if 
someone did not want to work 
the day she telephoned them or 
they wanted to take some days off this did not change their 

status or position on the list[.]
35  Johnson testified as follows: 
 that under the referral system as operated by Brede the extras 

call in between the hours of 3 p.m. and 4:30 p.m. Monday 
through Friday and there is either a person answering the 
phone telling them where to go or there is a recording and the 

recording notes to call the following day since there is no 
work, or the recording will indicate that the caller should try 
back again; . . . . that he makes the lists . . . each day for the 

next day™s work; that the lists include both UFCW repre-
sented employees and the casual extra helpers that he intends 
to use the next day; that he makes these lists before he gets 
calls from people who indicate 
whether they are available or 
not; that he matches the people 
who call in with the people on 
the list to see if they are already on the list; that he also writes 

on the same list whether he expects to need stagehands before 
anybody calls in; and that he calls the stagehands for the num-
ber of employees that he wrote in the list. 
 The list used by the Schultz™ was drafted in 1992 from the 

hours the extra helpers had worked for Brede. Consequently, 
the sole criterion at that time was seniority, which is clearly an 
objective criterion. Modifications
 to the list based on whether the extras paid the $15 fee is also an objective criterion. As 
noted above, on brief Brede argues
 that a ﬁseniority-weighted 
preferenceﬂ continued in effect when Brede took the hall call in 
house in December 1995. Also as 
noted above, in its position 
statement of March 13, 1996, Brede conceded that some of the 
criteria it used for determining 
qualifications once it took the 
hall call in house are subjective.
 After all is said and done, it 
comes down to the fact that there were objective criteria util-

ized when the Schultzs ran the 
hall call. Once Brede took the 
hall call in house in December 1995, the criteria, when consid-
ered as a whole and as presented by Brede, can only be de-
                                                          
 35 Compare this to the testimony of
 Brady and Griefenhagen with re-
spect to Johnson™s notice requirements and the unrefuted consequences 
they suffered at the hands of Brede when they took time off after the 
Steelworkers™ election. Also Nierenberg did not deny that during nego-
tiations with the Steelworkers he said 
that if the extras failed to call in 
even 1 day they would no longer be an employee of Brede. 
 BREDE, INC. 95scribed as subjective. Brede set up a system under which it was 
totally in control and extras woul
d not be in a position, in terms of objective criteria, to determine whether they were being 

discriminated against. 
Brede did not take the hall call in house until Local 17U had 
been certified as the exclusive representative of the extras. 
What Casey testified he may 
or may not have thought about 
doing before December 1995 is not 
controlling. What is con-
trolling is what was done, why was it done and when was it 

done. As Brede™s own attorney demonstrated with respect to 
the 1995 Teamster contract, Case
y either is not
 a reliable wit-
ness or he is not a credible witness.
36 Regarding Casey™s ex-
pressed reasons for taking the hall call in house, one appears to 
be bogus and the other is not corroborated. More specifically, 
on the one hand, Casey testified that he became concerned 
when he learned that some of the extras had stopped paying the 
$15 fee and, in view of the possible company liability for not 
working people involved in Local 
17U, he decided to take the 
hall call in-house and work the 20 or 30 most experienced peo-
ple, including Brady and Mulligan. On the other hand, when 
Mulligan telephoned Brede at the end of December 1995 Bar-
rett told him that neither he nor Brady was on the extra helper 
list that Brede was using, and that
 if he wanted work he should 
contact the Steelworkers. Barrett did not testify and while John-
son testified, he did not deny that he later told Mulligan that he 
failed to tell Barrett that he could add names to the list. If Casey 
were truly concerned about maki
ng sure that Brady and Mulli-
gan were worked by Brede after it took the hall call in-house, 
their names would have been put back on the list by Brede 
without them specifica
lly asking that it 
be done. While Casey 
testified that there were complaints about the hall call system 
under Gene Schultz in that he
 was getting unqualified people 
who sometimes were under the influence of alcohol and that he 
received complaints from Brede™s salesmen, no one who alleg-
edly complained specifically corroborated Casey on this point. 

The Brede salesmen did not test
ify. Johnson did testify but he 
did not specifically testify about this assertion. If there was a 

problem, the record does not contain evidence of the magnitude 

of the problem, exactly when it 
started, exactly how long it had 
been going on, who was involved, why Brede waited until Lo-

cal 17U was certified as the exclusive bargaining representative 
                                                          
 36 It did not appear to be merely a mistake on Casey™s part regarding 
when the agreement was finalized for he testified that the Teamsters 
ﬁgot concerned with Local 17U™s appearance over protecting this work 
[decorating] and negotiated it into th
e contract.ﬂ At one point Casey 
testified that the contract was signed in May 1996. On brief, the Gen-
eral Counsel raises the question of whether the contract was backdated. 
Trepp was never called to testify as 
to when he signed the contract. If 
indeed the Teamsters contract was signed months before Local 17U 
even filed its position for an electio
n, this apparent inconsistency was 
not explained on the record herein. It is noted that Brady first met with 
Thomas in March 1995. And it is noted that on brief, the General 
Counsel states that ﬁLocal 17U™s 
organizing campaign started earlier 
than that [July 10, 1995, when the 
petition for an election was filed], 
and was never a secret.ﬂ However, th
ere is no evidence of record indi-
cating exactly when the campaign open
ly began and when the employer 
and others knew of the campaign. It is noted tha tCasey also testified 

that the Teamsters had heard that 
Brede was having ﬁlabor problemsﬂ 
and decorating work than what they were already doing. 
of the extras to assertedly do something about it, and why this 
problemŠif it in fact existedŠcould not have been remedied 
with some action other than Bred
e taking the hall call in-house. 
With respect to Local 17U™s 
expressed concerns about the 
Schultz™ system, Local 17U wanted
 the system operated strictly 
on a seniority basis. Certainly Brede does not take the position 
that this is what occurred when Brede took the hall call in 
house in December 1995. 
As pointed out by the Genera
l Counsel on brief, unilateral 
changes such as those which Brede made herein in a first con-
tract situation are permitted only by impasse on overall contract 
negotiations, waiver or exigent circumstances. 
RBE Electronics 
of S.D.,
 320 NLRB 80 (1995). Brede 
is not claiming impasse. As noted above, Brede does, howe
ver, claim waiver. As indi-cated by the evidence summarized above, Local 17U never 

ceased objecting to Brede taking the hall call in house and Lo-
cal 17U never ceased requesting that Brede bargain over this 
central issue. The 6 weeks from the time Cerone put the nego-
tiations on hold to resolve the geographic dispute to the time 
Brede took the hall call in house 
were not a delaying tactic 
engaged in by Local 17U. No one disputes that there was a 
valid geographic question between two Steelworkers districts. 
And while Brede, on brief, argues that ﬁ[t]here is no basis for 
the General Counsel to suggest that an employer must ignore 
the press of business while a union dithers,ﬂ the press of busi-
ness, whatever that means in a legal context, is not the standard 
involved herein. As pointed out by the Board on 
RBE Electron-
ics of S.D., supra at 81: 
 In cases subsequent to 
Bottom Line
 [Enterprises,
 302 NLRB 
373 (1991)], the Board has characterized the economic exi-
gency exception as requiring a 
heavy burden, and as involv-
ing the existence of circumstances which require implementa-
tion at the time the action is taken or an economic business 
emergency that requires prompt action. [Footnotes omitted.] 
 With respect to Brede taking the hall call in-house, it has not 
been shown that such action involved the existence of circum-
stances which required the implementation at the time the ac-
tion was taken. Additionally, befo
re the action was taken Brede 
did not provide Local 17U with adequate notice and an oppor-
tunity to bargain over this change. Brede violated the Act as 
alleged in paragraph 9(a) of the consolidated complaint in Case 
18ŒCAŒ13968, et al. Paragraph 9(b) of the conso
lidated complaint in Case 18Œ
CAŒ13968 et al., alleges that si
nce about January 1, 1996, and 
continuing to date, Respondent 
Brede has substantially in-
creased its reliance on sources of unit employees other than its 
traditional list of casual on-call 
employees, including hiring or 
referral services provided by unions other than Local 17U, for 

the performance of bargaining unit work. Paragraph 9(c) of the 

consolidated complaint in Ca
se 18ŒCAŠ13968, et al., alleges 
that since about January 1, 1996,
 and continuing to date, Re-
spondent Brede has substantially 
increased its use of employees 

outside the unit to perform unit work as a substitute for unit 
employees. And paragraph 9(d) of the consolidated complaint 
in Case 18ŒCAŠ13968, et al., alleges that since about August 
1996 and continuing to date, Respondent Brede has refused to 
treat unit employee Lenny Prouty as a member of the unit and, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96as a result, has used him to perform unit work in lieu of other 
more senior unit employees and at less than the wages then and 
historically paid to unit employees. 
On brief, the General Counsel contends that Brede™s use of 
stagehands supports paragraph 9(
b); that Brede™s use of Team-
sters supports paragraph 9(c); that the Prouty situation supports 
paragraphs 9(c) or (d) but not bot
h; that in 1995, before Local 
17U™s election to represent extra employees, Brede utilized 

employees called from the Stag
ehands™ union for essentially 
one show, the Auto Show, Brede™s biggest of the year; that as 
Casey acknowledged in 1995 Brede looked first to Schultz™ 
people and when they were ﬁdoneﬂ Brede turned to the stage-
hands; that the reduction in the 
number of stagehands used by 
Brede in 1992 through 1995 were the result of Brede having 
turned the referral of extras over to Local 653; that in 1996, 
after Local 17U™s election, on the other hand, (a) Brede in-
creased its calls to the stagehan
ds almost four-fold, and they 
worked substantial amounts on eight different shows, (b) stage-
hands became a primary source and Johnson admitted that he 
started calling stagehands with 
reasonable notice, before know-
ing how many extras would be available from Brede™s own 
extra pool, and (c) at the same time many people from the exist-
ing extra pool were out of work; that while Brede always used 
stagehands, it is still a unilateral 
change to substantially change 
the proportion of employees obtained from the stagehands; that 
Brede™s change to calling stagehands reduced the number of 
hours available to the extra pool employees, and contributed to 
complete alienation from employment with Brede for some; 
that the status quo for 8(a)(5) purposes is established reasona-
bly immediately before Local 17
U™s certification in September 
1995; that before Local 17U™s election the Teamsters did no 
decorating work but beginning in 1996, the Teamsters started working substantial time decorating; that the Teamster contract 
negotiated before Local 17U™s appearance does not mention 
decorating work (GC Exh. 43(b)); that in the 1995Œ1999 con-
tract, decorators app
ear for the first time, Respondent Employer 
Exhibit 2, article 1; that Freeman™s payroll records show that 
Freeman did not employ a substa
ntial number of employees in 
1996 until August (GC Exh. 4), which is 9 months after the unilateral changes occurred, after the changes alienated a sub-
stantial number of employees from
 continuing to call in; that, 
on the record as it is, Prouty should be found to be a nonunit 
employee performing unit work in that (1) he was hired and 
worked for many months exclusively in a nonunit position for 

Exhibits Plus, and (2) even af
ter starting on unit work, he was 
primarily responsible to
 Exhibits Plus and available to the extra 
bargaining unit when Exhibits Plus could spare him; and that 
the settlement between Brede a
nd Prouty provides (a) no rem-
edy to Local 17U or to the extra pool employees who may have 
lost work as a result of Prouty™s use, and (b) no cease and desist 
remedy for using nonunit employees to do unit work. 
Brede, on brief, argues that the evidence indicates that Brede 
did not change its manner of hiring from outside the unit; that 
the General Counsel put forth no evidence of a change in crite-
ria for Brede™s hiring stagehands, teamsters, or any other class 

of individuals excluded from the scope of Local 17U™s repre-
sentation; that the evidence also indicated that the type of 
shows, i.e., large show
s, requiring stagehands, increased, in part 
because of congested show schedules, Freeman™s increased 

business, a particularly large show of Freeman™s, or other mar-
ket conditions; that on its own the fact that Brede hired more 
stagehands in 1996 than in the previous few years is meaning-

less; that the fact that Brede hi
red more stagehands in 1996 then 
in previous years was explained by the evidence concerning the 

nature of the trade shows and need for workers in numbers that 

the unit employees could not satisfy, as well as by evidence that 
in prior years the Employer had hired even more stagehands; 
and that in any event, even the aggregate numbers do not sup-
port a finding of a violation, they are de minimis and they total 
less than one full-tim
e equivalent position. 
Regarding paragraph 9(b), Brede™s documentary evidence 
indicates that under the Schultz hall call Brede drastically re-
duced its use of stagehands. This did not change until Local 
17U was certified as the exclusive representative of the extras. 
Once the extra hall call was taken in house by Brede the stage-
hands were used not as a matter of necessity but rather, as 
Johnson testified, as a matter of
 routine. Brede has not demon-strated that there were not enough extras available to meet its 

needs. And as pointed out by the General Counsel, the determi-
nation whether Brede substantia
lly increased its reliance on 
sources of unit employees other th
an its traditional list of casual 
on-call employees focuses on a comparison of the situation just 
before and after Local 17U was certified as the exclusive col-
lective-bargaining representative of the employees in the in-
volved unit. Brede violated the Ac
t as alleged in paragraph 9(b) 
of the consolidated complaint in Case 18ŒCAŒ13968 et al. The extent of this violation will treated at the compliance stage. 
With respect to paragraph 9(c), as noted above there was 
some question as to when Brede and the Teamsters entered into 
their 1995 contract. At one point, 
Casey testified that the con-
tract was signed in January 1996 and that the Teamsters ﬁgot 
concerned with Local 17U™s appearance over protesting this 
work and negotiated [decorating]
 language into the contract.ﬂ 
At another point, Casey testified 
that the contract was signed in 
May 1996. Then Casey testified that he did not sign the con-
tract but he noted that Brede™s 
vice president, Trepp, signed the 
document and it is dated May 3,
 1995. Trepp was not called as 
a witness to testify as to when he signed the contract. No one 

from the Teamsters was called as a witness. No documentary 
evidence was introduced herein showing the extent the Team-
sters were used for decorating before Local 17U was certified 
as the exclusive bargaining representative of the unit. And 
Johnson did not testify on this poi
nt. Brady™s testimony that in 
the spring of 1996 he complained about the Teamsters doing 

the work of extras was not refuted. Brady, who had worked for 
Brede since 1990 or 1991, had never before seen the Teamsters 
doing the work of extras. No one who was a reliable witness 

and in a position to have personal knowledge of the situation 
regarding what Teamsters did before Local 17U was certified 
refuted this. I found Brady to be a credible witness. Brede has 

not shown that there was any real need to use the Teamsters to 
do work which the extras could have done. Brede violated the 
Act as alleged in paragraph 9(c)
 of the consolidated complaint 
in Case 18ŒCAŒ13968 et al. Regarding paragraph 9(d), private settlements are not bind-
ing on the Board. Brede violated the Act as alleged in para-
 BREDE, INC. 97graph 9(d) of the consolidated complaint in Case 18ŒCAŒ
13968 et al. Paragraph 9(e) of the conso
lidated complaint in Case 18Œ
CAŒ13968 et al., alleges that the subjects set forth in para-
graphs 9(a) through (d) relate 
to wage, hours, and other terms 
and conditions of employment 
of the unit and are mandatory 
subjects for the purposes of collective bargaining. Brede admit-
ted this. Paragraph 9(f) of the consolidated complaint in Case 18Œ
CAŒ13968 et al., alleges that Respondent Brede engaged in the 
conduct described above in paragr
aphs 9(a) through (d) without 
prior notice to Local 17U and without affording Local 17U an 

opportunity to bargain with Respondent with respect to this 
conduct. The evidence of record, as set forth above, demon-
strates that Brede did in fact 
engage in the conduct described 
above in paragraphs 9(a) through (d) without adequate prior 
notice to the Local 17U and without affording Local 17U an 
opportunity to bargain with Respondent with respect to this 
conduct.  As noted above, the General Counsel moved at the hearing 
herein to amend the consolidated complaint in Case 18ŒCAŒ

13968 et al., to add paragraph 10 alleging that on or about 
January 4, 1996, Respondent gran
ted recognition to and entered 
into and since then, has maintained and enforced a partial col-
lective-bargaining agreement 
with UFCW Local 653 as the 
exclusive collective-bargaining representative of employees of 

Respondent employed in the unit 
described above in paragraph 
5 [in the complaint]. Respondent engaged in the conduct de-
scribed above, even though UFCW
 Local 653 did not represent 
a majority of the employees in
 the unit. The General Counsel 
also moves to amend to include a paragraph 12 which alleges 
that by the conduct described in paragraph 10, Respondent 
Brede has been rendering unlawful assistance and support to a 
labor organization in violation if
 Section 8(a)(1) and (2) of the 
Act. 
On brief, the General Counsel contends that the agreement in 
question, General Counsel™s Exhi
bit 12, first came to the atten-
tion of the General Counsel when it surfaced in documents 
subpoenaed by the General Counsel; that Casey, who signed 
the agreement, testified herein; that Brede did not demonstrate 
any prejudice resulting from late
 notice; that the agreement 
speaks for itself and requires no parole evidence to establish a 
violation; that the 8(a)(2) viol
ation is closely related to the 
other allegations of the complaint; that just because negotiating 
the referral system with Local 563 was likely illegal when insti-
tuted does not give Brede carte blanche to cease using it at any 
time; that whatever happened before September 18, 1995, after 
that, Brede had an obligation to deal exclusively with Local 

17U regarding its referral practices for extra employees and it 
was unlawful to agree to these 
changes with Local 653 instead; 
and that in the circumstances existing here the amendment 

should be granted, Children™s Mercy Hospital, 311 NLRB 204 
at 204 fn. 2 (1993). 
As noted above, paragraph 5 of the agreement in question 
reads as follows: ﬁEffective December 1. 1995, Brede will han-
dle extra labor in-house.ﬂ For the reasons given by the General 
Counsel, as set forth in the next preceding paragraph, the mo-
tion to amend the consolidated complaint in Case 18ŒCAŒ
13968 et al., is granted. Additiona
lly, for the reasons given by 
the General Counsel, as set forth in the next preceding para-
graph, Brede violated the Act as alleged in paragraphs 10 and 
12 of the amended consolidated complaint in Case 18ŒCAŒ
13968 et al.  On brief, the General Counsel seeks to further amend this 
complaint by renumbering amende
d paragraphs 10 to 10(a) and 
adding a new paragraph 10(b) as follows: 
 On an unknown date in 1997, Respondent Brede, Inc., entered 
into and since then has maintained and enforced a partial col-
lective bargaining agreement with IATSE Local 13 as the ex-
clusive collective bargaining repr
esentative of employees em-
ployed in the Unit described above in paragraph 5 [of the 
complaint]. Respondent Brede, Inc., engage in this conduct 
even though IATSE Local 13 did 
not represent a majority of 
the Unit. 
 On brief the General Counsel cont
ends that, in effect, he first 
learned, after the close of the hearing herein when Brede finally 
complied with his subpoena and provided all of its contracts 
with other unions, that Brede also has continued to negotiate 
with the stagehands since Local 17U™s certification; that a find-
ing should be made herein th
at General Counsel™s Exhibit 
43(g), is in violation of Section 8(a)(2) of the Act ﬁfor the same 
reasons as does the interim agreement with Local 653ﬂ; that 
since September 18, 1995, there has only been one lawful rep-
resentative of ﬁall on-call, casual extra employeesﬂ (emphasis 
in original), Local 17U; that th
ere is still room for the stage-
hands to represent a separate unit of employees with special 
skills or duties in the area of rigging and sign hanging; that 
there is also nothing illegal in Brede™s using the Stagehands™ 
referral service as a source of extra employees, consistent with 
past practice and its bargaining 
obligations to Local 17U; that 
since Local 17U™s certification, however, it is not permissible 
to bargain terms and conditions of employment for extra em-
ployees with the stagehands, a
nd that is what General Coun-
sel™s Exhibit 43(g) shows, namely, that Brede has negotiated 

terms and conditions or employ
ment for extra employees re-
ferred by the Stagehands union si
nce Local 17U™s certification; that despite the fact that no noti
ce of this violation is given in 
the complaint, it should be found to have been fully litigated; 
that ﬁ[i]t is well settled that the Board may find and remedy a 
violation even in the absence of a specified allegation in the 
complaint if the issue is closely connected to the subject matter 

of the complaint and has been fully litigated,ﬂ 
Pergament United Sales, 296 NLRB 333, 334 (1989), enfd. 920 F.2d 130 
(2d Cir. 1990); that it is within the Board™s prerogative to find a 

violation fully litigated despite its absence in the complaint, 
even if the General Counsel did not request it, 
Independent 
Metal Workers Local 1 (Hugh Tool Co.),
 147 NLRB 1573, 
1577 (1964); that the General Counsel now requests it; that the 

stagehands™ duties and historical uses were fully litigated and 
the only element of the violation 
not addressed in the record is 
the contract (GC Exh. 43(g)); that Brede™s having offered the 
contract would seem to preclude any possible attempt to rebut 
the existence or validity of Ge
neral Counsel™s Exhibit 43(g); 
and that an 8(a)(2) violation 
for contracting with the Stage-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98hands after Local 17U™s certif
ication should be found fully 
litigated. 
The copy of General Counsel™s Exhibit 43(g), which was re-
ceived with a group of late-filed exhibits, is not a contract. The 
name of the employer is not provided, the document is not 
signed and the date the alleged agreement was entered into is 
not specified. The document does indicate a specified term. 

Nonetheless, in the circumstances existing here, the motion of 
the General Counsel to further amend the consolidated com-
plaint in Case 18ŒCAŒ13968 et al., to include the above-
described paragraph 10(b) is denied. 
UFCW Local 653 admits paragraph 5 of the complaint in 
Case 18ŒCBŒ3724 which alleges that since before January 1, 
1993, a more exact date bei
ng unknown to the General Coun-
sel, until about July 22, 
1997, Respondent UFCW Local 653 
and Freeman have maintained an agreement or understanding 
requiring that Respondent be the exclusive source of referrals 
of employees for employment with Freeman in the Minneapo-

lis-St. Paul, Minnesota area. 
Paragraph 6 of the complaint in Case 18ŒCBŒ3724 alleges 
that from about June 2, 1996, until about July 22, 1997, Re-

spondent, through its agent Kevin 
R. Sabas, sele
cted employees 
for employment with the Freem
an without reference to objec-
tive standards or criteria. 
On brief, the General Counsel
 contends that referring em-
ployees to work through an exclusive hiring hall without fol-
lowing objective criteria violated Section 8(b)(1)(A) as a matter 
of restraint and coercion, not just a violation of a union™s 
breach of duty of fair representation, by demonstrating a un-
ion™s power over a hiring hall applicant™s employment, 
Team-ster Local 5 (Leonard B. Herbert Jr. & Co.),
 272 NLRB 1375 
(1984); that a union that fails to keep written records, standards 
and procedures has the burden 
of demonstrating that objective 
criteria were followed, Laborers Local 394 (Bldg. Contractors 
Assn. of New Jersey),
 247 NLRB 97 at 97 fn. 2 (1980), enfd. 
659 F.2d 252 (DC Cir 1981), cert denied 454 U.S. 861 (1981); 
that Freeman™s payroll records show that between December 
1995, when Gene Schultz took over making referrals, and the 
Smithsonian showŠthe first s
how that Sabas called forŠ16 
new employees, who had never worked for Freeman before, 

worked as extras;
37 that these 16 people are not on the list 
Schultz submitted to the Board (GC Exh. 8), nor are they on the 
list Sabas used after Schultz quit doing the referrals (GC Exh. 
14); that there is no explanation for how they worked ahead of 

the people on the list and, therefore, their presence at the jobsite 
is not explained by objective criteria; that Sabas testified that it 
was pretty much a judgment call as to who he would tell could 
work and who he would hold off until after 7 p.m.; that making 
people call in is a nonobjective cr
iteria even if Sabas blindly 
make assignments in the order the calls were received; that 
Sabas did not blindly 
make assignments in the order the calls 
were received; that out of the 105 different extras who appear 
in Freeman™s payroll records 
between September 25 and No-                                                          
 37 Debra Potvin, Don Saxum, Joe Taubert, Andy Deluca, Erich 
Comett, David Hammond, Brian Berthiaume, Shanon Comett, Bob 
Goble, Travis Ristow, Jason Bonne
tt, Justin Bonnett, Chris Bass, 
Yvone Flanders, Lance Lemieux, and Thomas White. 
vember 21, 1996, 44 are not on Sabas™ list or the post-it notes offered as evidence of Sabas™ system; that most of them never 
worked for Freeman before August 1, 1996; that Sabas™ de-
scription of`the order in which 
he made the referrals fails to 
explain by any objective standard the order in which those new 
people were called or how they got called ahead of the people 
on the list; that the referral system for Brede and Freeman 

started at the bargaining table with an agreement to use Local 
653 as their source of employees;
 that Gene Schultz™ and Sa-bas™ authority came from Local 653, they performed a collec-

tive-bargaining function for Local 653 with Local 653™s knowl-
edge, permission and assistance; that the employees thought 
that Gene Schultz was an agent for Local 653 for every month 
their receipt for the monthly payment was on a Local 653 form 
that Zahn knew about and permitted; that Zahn supplied Sabas 

with the list from which he was supposed to make the calls; and 
that in view of the fact that his December 12, 1996, affidavit to 
the Board deals with the questio
n of whether he was unlawfully 
refusing to refer Brady and Mulligan, it was an outright fabrica-
tion when Sabas testified at the hearing herein that he did not 
know that there was a charge filed over this matter when he 

referred Brady and Mulligan to a show in February 1997. 
UFCW Local 653, on brief, argues that while the law re-
quires that a union be able to explain its criteria, there is no 

requirement that the criteria be written; that Sabas was elected 
by his coworkers to the position of shop steward; that Sabas 
volunteered to call the extras; that neither Local 653 nor Busi-

ness Agent Zahn had anything to do with selecting Sabas to 
perform the involved task; that Sabas was not acting as Local 
653™s agent in calling in the extras; that Sabas was not acting in 
concert with Local 653 and Local
 653 did not instigate, sup-
port, ratify, or encourage him; that assuming for the purposes of 
argument that Sabas was Local 653™s agent, the manner in 
which he maintained and used the list was proper; that Sabas 
was able to articulate the objective criteria for his operation of 
the referral service; that Sabas™
 unrebutted testimony was that 
he started at the top of the list and worked his way down to the 

last added name each time he made the call; and, therefore, he 
used an objective crit
eria, known to all, and did not discrimi-
nate against any individual. 
Sabas was acting as an agent 
for UFCW Local 653. Section 
2(13) of the Act provides as follows: 
 In determining whether any person is acting as an ﬁagentﬂ of 
another person so as to make such other person responsible 
for his acts, the question of whether the specific acts per-
formed were actually authorized 
or subsequently ratified shall 
not be controlling. 
 A union is liable for acts within the authority (actual or appar-

ent) of its agent if it surrounds th
at agent, here a shop steward, 
with indicia of authority. As pointed out by both Zahn and 
Eugene Schultz, during negotiations in the early 1990s, it was 
agreed that UFCW Local 653 woul
d do the hall call. Zahn, as 
business agent of UFCW Local 6
53, authorized Eugene Schultz 
to use UFCW receipt forms to acknowledge payment of the $15 
fee. While the forms were no longer in use when Sabas took 
over the hall call for Freeman afte
r being elected steward, he 
continued performing the same ta
sks as Eugene Schultz in re- BREDE, INC. 99gard to the hall call. Employees had no reason to view him any 
differently than they viewed 
Eugene Schultz. Zaugg of Free-
man looked to UFCW as the labor supplier of both journeymen 
and, before the Steelworkers cer
tification and resolution of the 
geographic dispute, extras. Free
man did not indicate that it 
looked to the individual Eugene 
Schultz as the labor supplier. 
As noted above, Eugene Schultz ran the hall call for Freeman 
extras until Sabas was elected steward in September 1996. The 
fact that Sabas may have volunteered for the task is not control-
ling. As pointed out by the Ge
neral Counsel, Sabas™ authority 
came from UFCW Local 653, and Sabas performed a collec-
tive-bargaining function for Local 653 with Local 653™s knowl-
edge, permission and assistance
. Sabas and Eugene Schultz 
were acting within the authorit
y UFCW had conferred. Both 
were agents of UFCW Local 653. 
Sabas selected employees for employment with Freeman 
without reference to objective st
andards or criteria. Since Sabas 
did not maintain any records other than the list (GC Exh. 14), 
one is put in the position of having to rely on Sabas™ explana-
tion of how he conducted the hall call. I find no problem with 
relying on Barbara Schultz™ explanation of how she conducted 
the hall call because she impressed me as being a credible wit-
ness. She did not have an interest in this matter. On the other 
hand, I do not believe that Sabas is a credible witness. He is a 
member of Local 653 which oppos
ed the election 
of Local 17U. 
Sabas personally engaged in an
tiunion animus against Local 
17U. Sabas was incapable of conceding that in February 1997 

when he referred Brady and Mulligan to a show, he was aware 
of the charge against UFCW regarding referrals of Brady and 
Mulligan. Sabas took this position not-withstanding the fact 
that he gave an affidavit to the Board on December 12, 1996, 
dealing, in part, with the que
stion of whether he unlawfully 
refused to refer Brady and Mulligan. The evidence of record 
indicates that Sabas did not se
lect employees for employment 
with Freeman by referring to objective standards or criteria. 

Since, as concluded above, Saba
s is an agent of UFCW, UFCW 
Local 653 violated the Act as alleged in paragraph 6 of the 

complaint in Case 18ŒCBŒ3724.  
Paragraph 7(a) of the complaint in Case 18ŒCBŒ3724 alleges 
that since about June 2, 1996, until about July 22, 1997, Re-
spondent UFCW Local 653 has fa
iled and refused to refer 
Daniel Brady, Dan Mulligan, Leverett Covington, and Don 
Jacobson for employment with 
the Employer. And paragraph 
7(b) alleges that Respondent en
gaged in the conduct described 
above in paragraph 7(a) because the employees were members 

or proponents of another union, Steelworkers Local 17U, 
and/or because the employees 
complained about Respondent™s operation of its referral service. 
On brief, the General Counsel contends that discrimination 
against any particular individual
 is supported by evidence of 
failure to follow objective standards, but liability requires par-

ticularized evidence of a refusal 
to refer to departure from stan-dards for the individual in question; that there are few named 
discriminatees in this case becau
se of the difficulty of proving 
an intentional refusal to refer when the lack of work can be the 
result of a missed phone call; that Schultz told a group of extra 
employees that supporting Local 17U would cost them their 
jobs; that Sabas also expre
ssed his anti Local 17U union ani-
mus also; that Eugene Schultz refused to put Brady on the list 
that he was using after the hall call was taken from Barbara 
Schultz even though Brady asked to be referred; that Schultz 
started referring employees who were not on the list when it 

closed in December 1995; that c
ontrary to his testimony, which 
was not in accord with his affi
davit, Sabas never called Brady 
or Mulligan; that there is no material issue in which Sabas de-

serves credit; that Sabas assigned employees right off the floor 
of one job to another job during the Smithsonian show; that 14 
of the extras which Johnson indi
cated he had first ﬁdibsﬂ on 
also worked during the Smithsonian show and some were as-
signed more than once to the Smithsonian show; that Griefen-

hagen, who was on Johnson™s firs
t ﬁdibsﬂ list, was called by 
Sabas three or four times despite the fact that he told Sabas that 

he wanted the time off and he was not interested in working the 

Smithsonian show; that at the 
same time Brady was begging for 
work; that during the Smithsonian
 show there were at least 8 
different days on which Sabas had to make a substantial num-

ber of calls to get people lined up for the next day or two; that 
Covington™s immediate referral late in the Smithsonian run 
supports finding that Sabas was on the phone a lot more than he 

admitted; that 36 people, which is more than half the crew 
working the ﬁoutﬂ at its peak, who did not work the ﬁinﬂ on the 
Smithsonian show, were hired by Sabas for the ﬁoutﬂ; that the 

fact that Eugene Schultz an
d Sabas called some Local 17U 
supporters does not rebut the evid
ence of animus against Brady 
and Mulligan because Schultz and Sabas could not have black-

balled all the Local 17U supporters
 or they would not have had 
anyone left to work; that 39 different extra employees started 
working at the Smithsonian before Mulligan started with Heri-
tage, and 42 more new extra employees started working at the 
Smithsonian after Sabas saw Mulligan working for Heritage; 

that Brady gave Sabas Mulligan™s telephone number; that Mul-
ligan is the only one for whom failure to call in is even asserted 
as a disqualifying factor; that Mulligan and Brady were referred 

by Sabas in February 1997 offers no solace since Sabas knew in 
December 1996 when he gave his affidavit that there was a 
question of whether Brady and Mulligan had unlawfully been 

refused referrals; that Barrett indicated that this was the reason 
that Sabas called Brady and Mulligan; that Sabas did not deny 
that after the Smithsonian show he
 told Jacobson that if he did not want to sign a Local 653 author
ization, he must not want to 
work; that the next time Freeman had work in town, the North-

west Computer show, Jacobson called Sabas for an assignment 
and Sabas told him that he had given the job to Brady; that 
Sabas did not deny that this occurred; that this was done not-
withstanding the fact that Jacobson at that time was ahead of 
Brady on the list; that Sabas™ threat and this incident compel a 
finding of discrimination agains
t Jacobson; that Covington™s 
testimony establishes that protected concerted activity, ﬁbad 
mouthingﬂ Sabas and /or Local 
653™s referral practices, con-
tributed to his discharge from the Smithsonian job; that but for 
the protected concerted activity, Covington would not have 
been discharged; that even if there was a timely expressed con-
cern about Covington™s back, the record fails to support finding 

this was a legitimate and nondiscriminatory reason for Coving-
ton™s dismissal since Sabas testifie
d that a doctor™s slip stating 
that Covington could work was s
upplied; that after Covington™s  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100discharge, four days of substantial work remained on the 
Smithsonian job; that it should be
 inferred that lingering animus 
contributed to the fact that Covington only worked 2 days the 

following spring; that in light of the direct evidence that Cov-

ington was relieved in retaliation for protected concerted activ-
ity and the paucity of work oppor
tunities he had thereafter, it 
should be found that Local 653
 discriminated against Coving-
ton. UFCW Local 653, on brief, argues that Brady and Mulligan 
were added to the list when Brady gave Sabas the telephone 
numbers just before the start of the Smithsonian show; that 
Covington was sent home from the Smithsonian show because 
of Freeman™s safety concerns and told to get a release from his 
doctor; that Covington provided the release to Brede and not 
Freeman; that the list used by Sabas reflects the names of Local 

17U supporters and many Local 17U supporters, including 
Jacobson, Olson, Richter, and Covington, were called by Sabas 
and worked on the Smithsonian show; that the fact that some 
Local 17U members or supporters were available to work on 
days subsequent to the initial call proves nothing in that once 
the initial call was made, the Freeman foreman at the show 
would tell the extras working from the initial call, which ones 
he wanted to return for subsequent set up and take down days; 
and that the fact that Sabas solicited the names of available 
Local 17U members and supporters from Brady belies the 
claim that he discriminated agai
nst individuals who were Local 
17U supporters or members. 
When Brady asked Eugene Schultz for referrals after Local 
17U was certified, Schultz told him that if he ever wanted to 
work for Brede or Freeman again,
 he should call Thomas at the 
Steelworkers to see if Thomas could get him some work.
38 In 
the approximately next year before Sabas took over the extra 
hall call, Eugene Schultz made ca
lls for 1 show for Excel and 3 
or 4 shows for Freeman with th
e largest calling for 40 and the 
smallest calling for 10 workers. 
When Sabas took over the hall call Brady asked him to be referred out. Shortly thereafter Sa-
bas made a number of calls for the Smithsonian show, along 
with some other shows. Yet he did not call Brady.
39 Not until 
February 1997, after Brady had filed a charge against UFCW 
and Sabas gave an affidavit to 
the Board regarding that matter, 
                                                          
                                                           
38 Schultz did not specifically deny saying this. And his assertion 
that Brady did not telephone him and ask him to be put back on the list 
is not credited. While Brady may not, in Schultz™ opinion, have said 
whatever magic words it might have taken, it was obvious to Schultz 
that Brady wanted work
. If in effect ws what he was asking for. 
39 Sabas™ testimony, to the extent th
at it might be interpreted to mean 
that he called Brady and Mulligan fo
r the Smithsonian show or for the 

Excel show which occurred during the Smithsonian show (were he 
ended up nine people short), is not cr
edited. I did not find Sabas to be a 
credible witness. Also, Brady and Mulligan use an answer machine and 
Sabas concedes that he never left
 a message for Brady. While Sabas 
testified that he did leave a mess
age for Mulligan, Mulligan testified that his answer machine has never been out of order and during the 
Smithsonian show he did not hear fr
om Sabas. Mulligan is credited. I 
found him to be a credible witness. I 
did not find Sabas to be a credible 
witness. There is no credible eviden
ce of record that Sabas tried to 
contact Brady or Mulligan for work
 with Freeman until February 1997 
for the Northwest Computer show, which was after Brady filed a 

charge with the Board. 
did Sabas refer Brady out to a 
Freeman show. And then Barrett, 
who was the supervisor on the show, told Mulligan, in Brady™s 
presence, that the only reason that he was working there was so 
that he would not file any charges.
40 When Jacobson called Sabas about working this Febr
uary 1997 Freeman show, Sabas 
told him that he had given the job to Brady.
41 Brady is listed 
four places below Jacobson on the list Sabas supposedly was 

using. As indicated by the General Counsel, (1) between the 
time Eugene Schultz took over 
the hall call for Freeman in 
December 1995 and when Sabas took over this function after 

he was elected steward 16 new employees who had never 
worked for Freeman before worked as extras, and (2) most of 

the extras on Johnson™s first ﬁdibsﬂ list worked the Smithsonian 
but Brady and Mulligan (who was not on the first ﬁdibsﬂ list), 
albeit they asked to, did not. 
UFCW Local 653 failed and re-
fused to refer Brady and Mulligan because of their activities on 
behalf of Local 17U. 
Sabas did not deny that when 
Jacobson refused to sign a Lo-cal 653 authorization card after he received his paycheck for 
the Smithsonian show, he, Sabas, said to Jacobson, ﬁI guess 
some people just don™t want to work for Brede anymore.ﬂ
42 Jacobson™s testimony is credited.
 Subsequently, as noted above, 
when Freeman was in town the next time and Jacobson called 
Sabas for work Jacobson was told
 by Sabas that he had given 

Jacobson™s job to Brady. Apparent
ly Sabas believed that with 
the same job he could accomplis
h two things. He could demon-strate that he would refer Brad
y notwithstanding the fact that 
Brady was responsible for bringing Local 17U to Minneapolis. 
And Sabas could punish Jacobson for supporting Steelworkers 
17U and refusing to sign the UFCW Local 653 authorization 
card. It was icing on the cake for Sabas to be able to tell Jacob-
son that his job was given out of turn to the leader of the Local 
17U contingent. As alleged, 
UFCW Local 653 failed and re-
fused to refer Jacobson for empl
oyment with Freeman because 
he supported Local 17U and woul
d not sign a UFCW Local 653 
authorization card. 
Sabas asked Covington to provi
de a doctor™s release during 
the Smithsonian show. Sabas tes
tified that he told Covington 
that if he did, he would be put back to work. Sabas also testified 
that Covington did come in with a doctor™s slip stating that he 
could work. Yet Covington was not put back to work on that 

show. Kniefel testified that Saba
s made the decision not to have  40 Mulligan was more specific in te
stifying that Barrett said, ﬁ[S]o don™t run down to the NLRB and cry, if you didn™t run to the NLRB 
and cry all the time, you wouldn™t [have] been here.ﬂ As noted above, 
on May 14, 1996, Sabas told Mulligan that he was going to ﬁget to go 
over to the Hyatt and get to work with your Steelworkers buddy Mr. 
Brady.ﬂ Barrett was telling one ﬁbuddyﬂ something in the presence of 
the other ﬁbuddyﬂ who actually filed the charge with the Board. 
41 Sabas gave Brady™s name becau
se he was the one who was re-sponsible for getting the Steelworkers involved. Mulligan was also 
working on this show and he too was listed below Jacobson (and above 
Brady) on the list that Sabas was supposedly using. 
42 While Sabas referred to Brede, Ja
cobson had to interpret this to 
mean that he would not be referred to Freeman jobs while UFCW Local 
653 was doing the hall call. He had just finished working on a Freeman 
job, the Smithsonian show, he was be
ing paid for his work on that show 
when the conversation took place, Sabas referred him to the Freeman 
show and Sabas referred extras to 
Freeman shows and not Brede shows. 
 BREDE, INC. 101Covington come back and he implemented it by not assigning 
Covington to the job list. No lawful reason was shown for tak-
ing this action against Covingt
on. Sabas took this action be-
cause he believed that Covington
 ﬁbad mouthedﬂ him regarding Local 653™s referral practices since the hall call was taken away 
from Barbara Schultz. As alleged in paragraph 7 of the com-
plaint in Case 18ŒCAŒ3724, 
UFCW Local 653 failed and re-
fused to refer Covington for employment with Freeman be-
cause he supported Steelworkers Local 17U and he complained 
about UFCW™s operation of
 its referral system. 
CONCLUSIONS OF LAW 
1. Respondent Brede is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act. 
2. Steelworkers Local 17U is 
a labor organization within the 
meaning of Section 2(5) of the Act. 
3. UFCW Local 653 is a labor organization within the mean-
ing of Section 2(5) of the Act. 
4. Freeman is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
5. The following described uni
t or Respondent Brede™s em-
ployees is an appropriate one for collective-bargaining pur-
poses:  All on-call, casual, extra empl
oyees employed as journeyper-
sons or helpers during at least 
two shows, exhibitions, and/or 
conventions at facilities located
 in the Minneapolis-St. Paul, 
MN, metropolitan area for at least five working days during 
the past twelve months or who have been employed at such 

events for at least 15 days within the past two years; exclud-
ing office clerical employees, professional employees, mana-
gerial employees, all other em
ployees currently covered by 
other collective bargaining agreements, and guards and super-
visors, as defined in the National Labor Relations Act, as 
amended. 
 6. On September 18, 1995, th
e Steelworkers Local 17U was 
certified as the exclusive collective-bargaining representative of 
the unit. 
7. At all times since Septem
ber 18, 1995, based on Section 
9(a) of the Act, the Steelworkers 17U has been the exclusive 
collective-bargaining representative of the unit. 
8. By (a) implementing changes 
in its procedures for hiring 
unit employees, (b) substantially
 increasing its reliance on 
sources of unit employees other than its traditional list of on 
call employees, (c) substantially 
increasing its use of employees 
outside the unit to perform unit work as a substitute for unit 
employees, and (d) refusing to treat unit employee Lenny 
Prouty as a member of the unit a
nd, as a result, using him to 
perform unit work in lieu of other more senior unit employees 

and at less than the wages then 
and historically paid to unit 
employees, without prior notice to the Union and without af-
fording the Union an opportunity to bargain with Respondent 
with respect to this conduct, 
Respondent Brede has violated 
Section 8(a)(1) and 8(a)(1) and (5) of the Act. 
9. By on or about January 4, 1996, granting recognition to 
and entering into and since then, maintaining and enforcing a 

partial collective-bargaining ag
reement with UFCW Local 653 as the exclusive collective-bargaining representative of em-
ployees of Respondent Brede employed in the unit described 
above even though UFCW Local 653 did not represent a major-
ity of the employees in the unit, Brede had been rendering 
unlawful assistance and support to a labor organization in viola-

tion of Section 8(a)(1) and (2) of the Act. 
10. By selecting employees for employment with Freeman 
from about June 22, 1996, until 
about July 22, 1997, without 
reference to objective standards 
or criteria Respondent UFCW 
Local 653 has restrained and coer
ced employees in the exercise 
of the rights guaranteed in Section 7 of the Act in violation of 
Section 8(b)(1)(A) of the Act. 
11. By, since on or about June 2, 1996, until about July 22, 
1997, failing and refusing to refer Daniel Brady, Dan Mulligan, 

Leverett Covington, and Don 
Jacobson for employment with 
Freeman because the employees 
supported Steelworkers Local 17U and/or complained about UFCW™s Local 653™s operation 
of its referral system, UFCW Local 653 has been attempting to 
cause and is causing an employer
 to discriminate against its 
employees in violation of Section 8(a)(3) of the Act in violation 
of Section 8(b)(2) of the Act. 
12. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
THE REMEDY 
It having been found that Respondent Brede violated Section 
8(a)(1), (5), and (2) of the Act and Respondent UFCW Local 
653 has violated Section 8(b)(1)(A) and 8(b)(2) of the Act, I 
shall recommend that Brede be directed to cease (a) implement-
ing changes in its procedures for hiring unit employees, (b) 
substantially increasing its relia
nce on sources of unit employ-
ees other than its traditional list of on call employees, (c) sub-
stantially increasing its use of employees outside the unit to 
perform unit work as a substitute for unit employees, (d) refus-
ing to treat unit employee Lenny Prouty as a member of the 
unit and, as a result, using him to perform unit work in lieu of 
other more senior unit employee
s and at less than the wages 
then and historically paid to
 unit employees, without prior no-
tice to the Steelworkers Local 17U and without affording the 

Steelworkers Local 17U an opportunity to bargain with Re-
spondent with respect to this conduct, and (e) granting recogni-
tion to and entering into and main
taining and enforcing a partial 
collective-bargaining agreement 
with UFCW Local 653 as the 
exclusive collective-bargaining representative of employees of 

Respondent Brede employed in the unit described above even 
though UFCW Local 653 did not represent a majority of the 
employees in the unit, and UFCW be directed to cease (a) se-

lecting employees for employment with Freeman Decorating 
Company without reference to objective standards or criteria, 
and (b) failing and refusing to refer Daniel Brady, Dan Mulli-
gan, Leverett Covington, and 
Don Jacobson for employment 
with Freeman Decorating Company. 
It is further recommended that Brede, on request by Steel-
workers Local 17U, rescind all unilateral changes implemented 
by it following the certification of Steelworkers Local 17U to 
represent the unit described above. Normally, with respect to 
the hall call, this would mean the returning to the status quo 
ante before Brede took the hall call away from Barbara Schultz. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102However, here neither side want
s the Schultz™ to continue to 
handle the hall call. I do not belie
ve that even if it could be 
done under the circumstances existing here, that it would be 
appropriate to require that 
UFCW Local 653 again handle the 
extra employee hall call. Brede unlawfully, unilaterally took 
over the hall call after the Steelworkers were certified and 
Brede, since it has operated the 
hall call after taking it away 
from Barbara Schultz, has operated 
it in an unlawful manner. In 
these circumstances, I believe that it would be appropriate to 
have the Steelworkers operate the extra employee hall call 
strictly on a seniority basis
43 for a 1-year period while Brede 
and the Steelworkers bargain over, inter alia, how the hall call 
will eventually be handled.
44 Nothing herein shall require Brede 
to rescind any increases or impr
ovements in wages or benefits. 
                                                          
                                                           
43 This would be done with the understanding that if Brede has a 
valid problem with a referral the Steelworkers Local 17U will make 
another referral. Also no 
separate fee would be charged to the employ-
ees for the hall call referrals. 
44 As noted above, Brede agreed to
 let UFCW Local 653 operate the 
extra employee hall call in 1992. In other words, Brede allowed a union 

to operate the hall call until the St
eelworkers came into the picture. 
With the extra employee hall call operated strictly on a seniority basis 

and with the fact that no fee will be
 charged, some of the perceived 
problems with the way UFCW Local 653 operated the hall call for 
Brede will no longer exist. It is further recommended that Brede make whole, with in-
terest,
45 any employee who may have lost work because of 
Brede™s above-described unlawful conduct since the certifica-
tion of Steelworkers Local 17U. 
It is further recommended that Brede make whole, with in-
terest as authorized by 
New Horizons,
 supra, Lenny Prouty for 
any loss he may have suffered as a result of Brede™s above- 
described unlawful conduct toward him. 
It is further recommended that UFCW Local 653 make 
whole, with interest, as authorized by 
New Horizons, supra, any 
employee who may have lost work beaus of UFCW Local 

653™s above-described failure to use objective standards or 

criteria from June 22, 1996, to July 22, 1997. 
And it is further recommended that UFCW Local 653 make 
whole, with interest, as authorized by 
New Horizons,
 supra, 
Daniel Brady, Dan Mulligan, Leverett Covington, and Don 
Jacobson for lost work beaus of UFCW Local 653™s above-described unlawful refusal to re
fer from June 22, 1996, to July 
22, 1997. 
[Recommended Order omitted from publication.] 
  45 Interest as authorized by 
New Horizons for the Retarded,
 283 
NLRB 1173 (1987). 
 